[Free Translation from Hebrew]


INDENTURE


Entered into and signed in Tel Aviv on December 13, 2007
[As Amended and Restated on October 27, 2008]




Between:
Xfone, Inc.
  Registered in the State of Nevada, U.S.A. (Co. no. C23688-2000)  
whose address for the purposes of this Indenture will be c/o Xfone 018 Ltd.
 
1 Haodem St. P.O. Box 7616 Kiryat Matalon, Petach Tikva, Zip Code 49170 (c/o
Adv. Alon Reisser)
Tel: 03-9254452
Fax: 03-9238838
(hereinafter: the “Company”)



 
of the first part;



And between:
Ziv Haft Trusts Company Ltd.
  Registered in the State of Nevada, U.S.A. (Co. no. C23688-2000)  
whose address for the purposes of this Indenture will be c/o Xfone 018 Ltd.
 
Co. no. 513771337
of 46 Derech Menachem Begin, Tel Aviv
Tel: 03-6386894
Fax: 03-6382511
(hereinafter: the “Trustee”)



 
of the second part;


Whereas:
the Company’s board of directors decided on December 12, 2007 to raise funds in
consideration for an issue of Series A Bonds according to the terms and
conditions of this Indenture (the “Issue”); and
   

Whereas:
in the framework of the said Issue, the Company shall issue a series of Series A
Bonds, as specified in Section 2 of this Indenture; and
   

Whereas:
the Series A Bonds have been rated by Midroog Ltd. (“Midroog”) with a rating of
A3 and the Company represents that as of the date of this Indenture, it meets
the rating terms and conditions and that it will make its best efforts to
fulfill the terms and conditions determined in the rating; and

   
Whereas:
the Trustee is a company registered in Israel, limited by shares, which was
incorporated in Israel pursuant to the Companies Ordinance, whose main object is
occupation in trusts; and

   
Whereas:
the Trustee has represented that there is no impediment pursuant to the
Securities Law, 5728-1968 or any other law to its engagement with the Company
pursuant to this Indenture and that it meets the eligibility requirements and
conditions prescribed by the Securities Law, 5728-1968 for serving as a trustee
for the Issue of the Series A Bonds contemplated in this Indenture; and
   

Whereas:
the Company has requested that the Trustee serve as the trustee for the holders
of the Series A Bonds, and the Trustee has agreed thereto, all subject to and in
accordance with the terms and conditions of this Indenture; and

   
Whereas:
the Company represents that there is no impediment, pursuant to any law and/or
agreement, to performing a private placement of the Series A Bonds and/or to
engaging with the Trustee pursuant to this Indenture;
   

Therefore, it has been Agreed, Represented and Stipulated between the Parties as
Follows:
-1-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
1. Preamble, Interpretation and Definitions

 

     
 
1.1
The preamble to this Indenture and the annexes attached hereto constitute a
material and integral part hereof, whilst it is hereby clarified, with respect
to the Third Addendum to the Indenture, that it is attached hereto on behalf of
the Company only and that the Trustee does not opine on the veracity thereof.
     

 
1.2
The division of this Indenture into sections and the giving of headings to
sections have been effected for purposes of convenience and orientation only and
they are not to be used for the purpose of interpretation.

     
 
1.3
Anything stated in this Indenture in the plural shall also import the singular
and vice versa, anything stated in the masculine gender shall also import the
feminine gender and vice versa and anything stated as to a person shall also
refer to a corporation, and all insofar as there is no other express and/or
implied provision in this Indenture and/or the content or context does not
prescribe otherwise.
     

 
1.4
In this Indenture and in the Series A Bonds, the following terms shall bear the
meaning set forth alongside them, unless any other intention is implied from the
content or the context:

       
This “Indenture” or the “Indenture”
This indenture, including the annexes attached hereto and which constitute an
integral part hereof;
       
“Prospectus”
The Company’s prospectus which shall be published, if published, for the purpose
of, inter alia, the listing of the Series A Bonds on TASE, the removal of
restrictions on resale of the Series A Bonds pursuant to Section 15C of the
Securities Law, 5728-1968;
       
“Bonds” or “Series A Bonds”
Registered Series A Bonds of the Company, whose terms and conditions are
specified in this Indenture, which shall be issued from time to time at the
Company’s sole discretion;
       
“Trustee”
Ziv Haft Trusts Company Ltd. and/or any entity that shall serve as trustee for
the holders of the Series A Bonds from time to time according to this Indenture;
       
“Register”
The register of the holders of the Series A Bonds, according to the provisions
of Section 7 of the First Addendum to this Indenture;
       
“Holder of the Series A Bonds” and/or “Bondholder”
A holder of a Series A Bond by a holding according to the meaning thereof in the
Securities Law, although on any matter that requires the identification of a
person as a holder of Series A Bonds, the definition shall include only a
Registered Holder and a Non-Registered Holder;



-2-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]



       
 “Non-Registered Holder”
The holder of an autonomous power of attorney from a transfer agent in respect
of a certain number of Bonds or in respect of a certain par value amount of
Bonds registered in its name in the Register (according to which the transfer
agent’s proxy is not barred from exercising his discretion in the vote).
       
“Registered Holder”
A person whose name is registered in the Register at the time being, and in the
event that several joint holders are registered in the Register, the joint
holder registered first in the Register, with the exception of a transfer agent;
       
“Series A Bond Certificate”
A Series A Bond Certificate, in the form attached hereto as the First Addendum;
       
“Law” or “Securities Law”
The Securities Law, 5728-1968 and the regulations promulgated thereunder, as
being from time to time;
       
“Principal”
The par value of the Series A Bonds;
       
“Trading Day”
A day on which transactions are performed on TASE;
       
“Business Day”
A day on which the majority of the banks in Israel are open for the performance
of transactions;
       
“TASE”
The Tel Aviv Stock Exchange Ltd. ;
       
“Consumer Price Index” (“Index”)
The price index known as the “consumer price index”, including fruit and
vegetables, and which is published by the Central Bureau of Statistics and
Economic Research in Israel, including the said index even if published by
another official body or institution and also including any other official index
that shall replace it, regardless of whether or not it shall be based on the
same data as the existing index. If it shall be replaced by another index to be
published by such body or institution, and such body or institution shall not
have determined the ratio between it and the replaced index, such ratio shall be
determined by the Central Bureau of Statistics, and if such ratio shall not be
determined as aforesaid, then the Trustee, in consultation with such economic
experts as shall be chosen thereby, shall determine the same;
       
“Known Index”
The last known Consumer Price Index;



-3-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

       
“Base Index”
The Consumer Price Index for the month of October, 2007, published on November
15, 2007;
       
“Payment Index”
The index known on the date of the making of any payment on account of the
Principal or interest, although if the payment index is lower than the Base
Index, the payment index will be the Base Index;
       
“Issue”
As defined in the preamble to this agreement;
       
“Date of the Issue”
December 13, 2007
     

2.
The Issue of the Series A Bonds and the Applicability of the Indenture

     
 
2.1
The Company will issue a series of up to NIS 100,382,100 par value registered
Series A Bonds, bearing annual interest at the rate of 9%. The Principal of the
Series A Bonds will be paid in eight (8) equal annual installments on the 1st of
December of each of the years 2008 to 2015 (inclusive). The interest in respect
of the Series A Bonds will be paid in biannual installments on June 1st and
December 1st of each one of the years 2008 until 2015 (inclusive). The Series A
Bonds are offered at a purchase price equal to 100% of the par value thereof.
The Series A Bonds are linked (Principal and interest) to a rise in the Consumer
Price Index as specified in Section 4 of the terms and conditions overleaf.
     

 
2.2
The Company undertakes to pay the holders of the Series A Bonds annual interest
at the rate of 9% (the “Interest for the Pre-Listing Period”). The Interest for
the Pre-Listing Period shall be calculated and paid as follows:

     
 
2.2.1.
The first interest payment, at the rate of 4.192%, for the period from the Date
of the Issue until May 31, 2008 shall be made on June 1, 2008 (the “First
Interest Period”).
     

 
2.2.2.
Commencing from the second interest payment, the biannual interest payments will
be at the rate of 4.5%.

     
 
2.3
Notwithstanding the aforesaid in Section 2.2 above, in the event that the
Company shall list the Series A Bonds on TASE as specified in Section 2.4 of
this Indenture, commencing from the date of the listing of the Series A Bonds on
TASE, and insofar as the Series A Bonds shall indeed be listed on TASE, the
interest rate that the unpaid balance of the Series A Bonds shall bear will be
8% (a deduction in the annual rate of 1% (calculated according to 365 days in a
year) (the “Reduced Interest”) for the period that shall commence on the date of
the listing of the Series A Bonds on TASE and concluding on the date of payment
of the Series A Bonds. Insofar as the Series A Bonds shall be listed on TASE as
aforesaid, the Company shall notify TASE regarding the effective date for a
change in the interest as aforesaid, the payment date and the exact interest
rate to be paid in respect of the pre-listing interest period. The listing of
the Series A Bonds shall be performed shortly after the publication of a
prospectus for the listing of the Series A Bonds, although in any event not
before five (5) Business Days from the date of publication of such prospectus.
               
Only a person who shall hold Series A Bonds at the end of the fourth Trading Day
after the publication of the Prospectus (the “Effective Date for Payment of the
Interest for the Pre-Listing Period”) will be entitled to payment of the
Interest for the Pre-Listing Period, which will be paid twelve (12) days after
the Effective Date for Payment of the Interest for the Pre-Listing Period.
 
It is hereby clarified that on the date of the first interest payment which
shall occur after the listing of the Series A Bonds, the Bondholders will be
entitled to payment of the Reduced Interest, calculated according to the
interest period that shall remain commencing from the date of the listing of the
Series A Bonds until the date of the first interest payment which shall occur
after the listing as aforesaid.

-4-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
2.4
Listing of the Series A Bonds on TASE – On the date of issuance of the Series A
bonds, they will be listed neither on TASE nor on the trading system for
institutional investors operated by TASE (TACT Institutional). Immediately after
the Issue, the Company shall apply to TASE to register the Series A Bonds as a
“non-registered security” (“NRS”) in the TASE clearinghouse, at the Company’s
discretion and subject to the provisions of any law and the TASE articles of
association. The Company will notify the Trustee of the registration as a NRS,
if and insofar as there shall be such registration. Any and all costs of the
registration shall be borne by the Company in full, all subject to receipt of
appropriate approvals of TASE and/or the TASE clearinghouse and/or another
authority. The Company will be entitled to perform modifications to the
Indenture and/or the Bonds, as shall be required by the Securities Authority
and/or TASE and/or the TASE clearinghouse and/or another authority for the
purpose of performance of the registration as a NRS, in accordance with the
language that shall be agreed upon in advance and in writing with the Trustee,
without the need for receipt of additional approval from the bondholders,
provided that the Trustee shall be convinced that the required modification as
aforesaid shall not prejudice the rights of the holders of the Series A Bonds
and shall approve the modification in advance and in writing.
         
It is hereby clarified that if the Company’s application for registration as a
NRS shall be denied for any reason, this will not constitute a breach of the
terms and conditions of this Indenture and the Company will act to issue Series
A Bond Certificates in the name of the investors. In such a case, the Company
shall pay directly to the holders of the Series A Bonds all of the interest
payments in respect of the Series A Bonds by the date of the listing of the
Series A Bonds on TASE as stated in this section below.
          Immediately after the Issue, the Company shall make its best efforts
and take all of the actions that are reasonably required, subject to the
provisions of any law and to the TASE rules, for the listing of the Series A
Bonds on TASE such that resale restrictions pursuant to Section 15C of the
Securities Law shall not apply to the holders of the Series A Bonds, no later
than a period of 12 months from the Date of the Issue, namely from December 13,
2007. In any event of listing of the Series A Bonds on TASE as aforesaid, the
Company shall be entitled to modify the provisions of the Indenture and the
provisions of the terms of the Bonds, if an insofar as shall be required in
accordance with the instructions of TASE and its directives and/or the
Securities Authority and/or the American securities authority and/or another
authority, all as shall be agreed with the Trustee, without the need for receipt
of any approval by the Company from the holders of the Series A Bonds, provided
that the Trustee shall be convinced that the required modification does not
materially prejudice the rights of the holders of the Series A Bonds. It is
clarified that a modification of the terms of payment of the Principal and
interest, a modification of the Principal and interest payment due date (with
the exception of a technical modification to the dates of payment thereof),
elimination of any of the grounds for acceleration that are listed in this
Indenture or elimination of any of the reports that the Company has undertaken
to deliver to the Trustee in this Indenture – these will all be deemed as
modifications which materially prejudice the rights of the holders of the Series
A Bonds, as stated in this section, and therefore may not be modified by the
Trustee other than with the consent of the holders of the Series A Bonds in a
Special Resolution. The Company shall deliver to the holders of the Series A
Bonds written notice of any such modification, if and to the extent performed,
as early as possible after performance thereof

-5-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 

   
It is hereby clarified that the holders of the Series A Bonds and the Trustee
will entertain no claim against the Company or any person on behalf thereof if
the Series A Bonds shall not be listed on TASE, apart from the right of the
holders of the Series A Bonds to receive the Interest for the Pre-Listing
Period, as defined in Section 2.2 of this Indenture, during the period in which
the Series A Bonds are not listed on TASE, and except as specified in Section
2.7 below. In addition, it is hereby clarified that from the listing of the
Series A Bonds forth, the Reduced Interest specified in Section 2.3 above will
be the interest that shall be paid in respect of the Series A Bonds.
         
A precondition to the Company’s obligation to act to publish a prospectus
according to which the Series A Bonds will be listed on TASE is that each holder
of a series A bond will deliver to the Company information as shall be
reasonably required for the listing of the Series A Bonds with respect to
himself and with respect to the Series A Bonds held by him, all as shall be
required pursuant to any law, including by a securities authority in the U.S.A.
         
The listing of the Series A Bonds is subject to the Company meeting TASE’s
articles of association and the directives according thereto, as being from time
to time.
     
 
2.5
Up until the date of listing on TASE, in any event in which due to an action
initiated by the Company or for any other reason, the rating of the Series A
Bonds shall have dropped from the rating given to the Series A Bonds on the date
of the first allotment thereof, A3 of Midroog (or a rating parallel thereto by
another rating company) to a rating of Baa1 of Midroog (or a rating parallel
thereto of another rating company), the annual interest rate to be borne by the
Series A Bonds shall be increased by one quarter percent (0.25%).

     
 
2.6
Immediately after the Date of the Issue, the Company shall act to register the
Series A Bonds in the name of a transfer agent of Mizrahi Tefahot Nominees
Company Ltd.. It is hereby clarified that so long as the Series A Bonds are not
listed on TASE, no transfers of the Series A Bonds shall be performed other than
with the Company’s approval and only after the transferee and the transferor
shall deliver to the Company, in advance and in writing, the details as shall be
required for the purpose of performance of the transfer of the Series A Bonds as
well as an IRS W-8BEN form, all subject to Section 2.11 below. In the framework
of the details that shall be required for a transfer of the Series A Bonds, the
transferee shall be required to assume the terms and conditions of this
Indenture, including the terms and conditions overleaf.
         
A transfer of the Series A Bonds without receipt of the Company’s approval as
aforesaid will be null and void, shall confer upon the transferee no right
vis-à-vis the Company and shall not bind the Company.
     

 
2.7
In the event that the Series A Bonds shall not be listed on TASE within 12
months from the Date of the Issue, the following provisions shall apply:
 

 
2.7.1.
Within one Business Day from the conclusion of the period of twelve (12) months
from the Date of the Issue, the Company shall notify the holders of the Series A
Bonds (by notice to the bondholders as stated in Section 21 of the Indenture),
TASE and the Trustee of the fact that the listing of the Series A Bonds on TASE
has not been completed. In the foregoing notice, the Company shall also give
notice of the early redemption date which will be on the first Business Day
after 30 days from the date on which such notice shall have been given (the
“Early Redemption Date”).

-6-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
2.7.2.
Each Holder of Series A Bonds will be entitled (although not obligated) to
redeem the same, in whole or in part. A Holder of Series A Bonds who shall wish
to redeem the same, in whole or in part, will submit written notice thereof on a
form as shall be determined by the Company (the “Early Redemption Notice”),
together with the bond certificate (if issued in his name) and confirmation of
exemption from withholding tax, if any.

     
 
2.7.3.
Commencing from the date on which the Company shall deliver notice as aforesaid
regarding the date for notice of early redemption, it will be possible to
deliver Early Redemption Notice, subject to the provisions below.
         
An Early Redemption Notice of a Holder of Series A Bonds registered in his name
in the Register of the Company’s bondholders shall be delivered to the Company
no less than ten days prior to the early redemption date, to the registered
office of Xfone 018 Ltd. or any other place of which the Company shall give
notice.
         
An Early Redemption Notice of a person holding Series A Bonds through TASE
members shall be delivered to the TASE member through which he holds the Series
A Bonds sought to be redeemed no less than ten Trading Days prior to the early
redemption date.

 
2.7.4.
Pursuant to the bylaws of the TASE clearinghouse, the following provisions shall
apply to delivery of Early Redemption Notices:

 

  2.7.4.1.
Up to six Trading Days prior to the early redemption date, the TASE member shall
submit to the clearinghouse, separately for each sub-account, a written
application in which the quantity in respect of which early redemption is sought
shall be specified.
         
An early redemption application which relates to a quantity of Series A Bonds
that exceeds the quantity registered to the credit of the TASE member in the
sub-account to which the application relates will not be performed at all and
will be returned to the sending TASE member, stating the reason therefor.
     

 
-7-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

  2.7.4.2.
No later than the second Trading Day after the date on which the TASE member
shall have submitted an application to the clearinghouse as specified in
Subsection 2.7.4.1 above, the clearinghouse shall deliver to the transfer agent
notice specifying the total par value of the Series A Bonds in respect of which
early redemption applications were submitted, together with the confirmations of
exemption from withholding tax.
        2.7.4.3.
No later than the second Trading Day after the date on which the clearinghouse
shall have delivered notice to the transfer agent as specified in Subsection
2.7.4.2 above, the transfer agent shall deliver to the Company notice specifying
the total par value of the Series A Bonds in respect of which early redemption
applications were submitted, together with the confirmations of exemption from
withholding tax.



 

 
2.7.5.
On the date of early redemption of each applicant, the Company shall redeem the
Series A Bonds in respect of which early redemption notices shall have been
submitted, such that the holder of the Bonds stated shall be entitled to receive
from the Company the sum of NIS 1 in respect of each NIS 1 of Bonds that shall
be redeemed by the Company on the said date, linked to the Index in accordance
with the provisions of this Indenture. It is hereby clarified that in addition
to the provisions of Section 2.7.6 below, the Company will not pay the holders
of the Series A Bonds any payment and/or any interest.

     
 
2.7.6.
The interest that shall accrue in respect of the Series A Bonds from the date of
the last interest payment that shall have preceded the early redemption date
until the early redemption date shall be paid to the holders of the Series A
Bonds who shall have chosen to perform early redemption according to this
section.
     

 
2.7.7.
Early Redemption Notice submitted to the Company or the TASE members may not be
cancelled or modified.

     
 
2.7.8.
It is hereby further clarified that a Holder of Series A Bonds who shall not
deliver Early Redemption Notice to the Company, the Company shall not redeem
Bonds held by him and he will continue to hold the same subject to the
provisions of this Indenture.
     

 
2.8
The Company will be entitled to issue, at any time, without the need for the
consent of the holders of the Series A Bonds and/or the Trustee, including a
subsidiary of the Company, pursuant to the provisions of any law, additional
bonds from the series of Series A Bonds, at such price and in such manner as the
Company shall deem fit, including at a discount rate which is different (higher
or lower) to the rate determined in the terms and conditions of the Bonds
offered pursuant to this Indenture. Subject thereto, the Indenture for the Bonds
will also apply in respect of any such additional bonds from the same series
that shall be issued by the Company and, from the date of the issue thereof,
they shall be treated as the Bonds from the same series that were initially
listed. In the event of an increase in the series of Series A Bonds, the Trustee
will be entitled to demand an increase to its fee, relative to the increase of
the series, and the Company gives its prior consent in its engagement in this
Indenture to the increase to the Trustee’s fee as aforesaid.
         
For details regarding the tax implications in the event of an issue of
additional Series A Bonds at different discount rates, the Holder of the Series
A Bonds is referred to the Third Addendum to this Indenture.
     

 
2.9
The Series A Bonds shall rank pari passu among themselves in connection with the
Company’s undertakings according to the Series A Bonds, and without any priority
or preference of one over another.
         
The aforesaid does not exempt the Trustee from reviewing the Issue as aforesaid,
insofar as such duty is imposed on the Trustee pursuant to any law and/or
constitute its prior consent to the Issue and does not derogate from the rights
of the Trustee and of the meeting of the holders of the Series A Bonds according
to this Indenture, including their right to accelerate the Series A Bonds as
stated in Section 6 below.
     

-8-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
2.10
The provisions of this Indenture shall apply to the Series A Bonds that shall be
issued as aforesaid according to this Indenture and which shall be held, from
time to time, both by buyers of the Series A Bonds and by the public, insofar as
they shall be listed, unless stated otherwise.

     
 
2.11
The Issue is being performed in Israel only and is not being performed in the
United States and/or to a U.S. Person as defined in Regulation S which was
promulgated under the United States Securities Act of 1933 (“Securities Act”).
Every buyer of the securities offered according to the Issue will declare in
writing on the offer form that shall be delivered to the Company and a copy of
which shall be delivered to the Trustee that he is not a U.S. Person, that he is
not buying the securities offered according to the Issue for a U.S. Person
and/or a person who is located in the United States, that he was not in the
United States at the time that he submitted the application to buy the
securities offered according to the Issue and that he is not buying the
securities offered according to the Issue with the intention of performing a
“Distribution” in the United States (according to the meaning of this term in
the American securities laws).
         
No person is authorized to act to sell the securities offered according to the
Issue in the United States.
         
The Series A Bonds offered according to this Indenture are not listed in the
United States pursuant to the Securities Act and buyers of the Series A Bonds
according to this Indenture are prohibited from offering and/or selling the same
in the United States or to a “US Person” unless they shall be listed pursuant to
the Securities Act or a legal opinion shall be given which shall be acceptable
to the Company whereby there is an exemption from the listing requirements
pursuant to the Securities Act. The Company does not undertake to list the
Series A Bonds pursuant to the Securities Act.
     

 
2.12
Pursuant to the provisions of the Securities Law and Section 5 of the Securities
Regulations (Details with regard to Sections 15A to 15C of the Law), 5760-2000,
restrictions apply to resale of the Series A Bonds.
     

 
2.13
Deposit of Moneys with the Trustee and Release of the Issue Proceeds
         
The moneys that the Company shall receive from the holders of the Series A Bonds
in respect of the Issue of the Series A Bonds, after deduction of NIS 20,000 in
respect of the Issue expenses (the “Issue Proceeds”) shall be remitted through
Excellence Nessuah Brokerage Services Ltd. (the “Depositary”) to a trust account
in the Trustee’s name at Bank Leumi Le-Israel Ltd. (the “Bank”), branch 812
(Migdalei Aviv), account no.: 15998/55 (the “Trust Account”). Within three days
after the remittance of the Issue Proceeds, the Depositary shall deliver to the
Trustee, via e-mail, a written list of the full names of the investors /
bondholders who shall have paid the said moneys, while alongside the name of
each investor on the list shall be stated the amount paid by him, his
I.D/passport/corporation no., full address, telephone and fax no., the name of
at least one contact person thereof and the e-mail address of the contact person
as well as full details with respect to the bank account of every such investor
(the “List of Investors”).
         
Subject to the following provisions, the Issue Proceeds will be invested by the
Trustee in interest-bearing renewable NIS deposits for a period of up to one
week (and at the Company’s written request, 8 days in advance, in daily
deposits) according to the conditions then accepted at the Bank, and the Trustee
will instruct the Bank to remit the same, along with the yield thereon, to the
Company or to other beneficiaries, at the Company’s written demand of the
Trustee, within two Business Days after the Company shall have provided the
Trustee with such written demand, accompanied by a written confirmation signed
by the Company’s CEO and the Company’s U.S. legal counsel (whose details shall
be delivered to the Trustee in advance and in writing, duly signed by the
Company), stating that:

-9-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
2.13.1.
The Company has completed the raising of capital in the sum total of U.S. $20
million.

     
 
2.13.2.
The conditions (which are unrelated to the manner of financing of the
transaction) that are required for the closing of the transaction for the
acquisition of the shares of NTS Communications Inc. in accordance with the
provisions of the agreement for the acquisition of the shares of NTS
Communications Inc. of August 22, 2007 (in this section, the “NTS Acquisition”),
have been fulfilled.
     

It is hereby clarified that the Trustee will not check the veracity of the
details and the information stated in the said confirmation and that the
relevant condition for remittance of the Issue Proceeds and the yield thereon as
aforesaid from the Trustee to the Company / other beneficiaries is the mere
receipt of such confirmation by the Trustee.
 
Upon remittance of the Issue Proceeds and the yield thereon as aforesaid, the
Company will be entitled to use the same at its sole discretion for the purpose
and/or in connection with the closing of the NTS Acquisition.
 
The aforesaid notwithstanding, in the event that the Trustee shall not receive
such written confirmation, signed by the Company’s CEO and the Company’s U.S.
legal counsel by March 31, 2008, the Issue pursuant to this Indenture shall be
cancelled and the Trustee shall reimburse the Issue Proceeds to each investor
based on the List of Investors (even if such confirmation shall be received by
the Trustee after March 31, 2008 and prior to the release of the Issue moneys
there from to the Investors). In addition, the Company shall pay the investors
the interest and linkage differentials in respect of the pre-listing period for
the period from the Date of the Issue until the reimbursement of the Principal
as aforesaid. The yield on the Issue Proceeds that shall accrue in the Trust
Account shall be remitted to the Company.
 
 
2.14
Provisions regarding the Management of the Trust Account

     
 
2.14.1.
All of the aforesaid notwithstanding, any remittance of the moneys that shall be
received in the Trust Account or part thereof and/or amounts that shall accrue
in respect thereof in the account shall be after deduction of any expense, fee
and/or other amount which shall be debited to the Trust Account, including any
tax that shall be deducted by the Bank in which the Trust Account is maintained.
     

 
2.14.2.
The Company shall provide the Trustee with any confirmation that shall be
required with respect to the inapplicability of a tax liability with respect to
the holding of the moneys, in whole or in part, or the deposit thereof in the
Trust Account, interest or profit that shall accrue in respect thereof and the
remittance thereof from the Trust Account.

     
 
2.14.3.
The Company hereby confirms and undertakes that any and all moneys that shall be
remitted to the Trust Account will be remitted as required by law and that the
holding thereof by the Trustee and its actions in respect thereof which shall be
performed pursuant to this Indenture are permitted and legitimate pursuant to
any law, including U.S. laws.
     

-10-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
2.14.4.
During the trust period, the Trustee may remit amounts from moneys that shall be
invested in the Trust Account in a deposit or otherwise, to a checking account
to cover any liability and fee, upon the creation thereof, which shall be
debited to the Trust Account.

     
 
2.14.5.
At the Company’s request, the Trustee shall transfer to the Company detailed
bank documents attesting to the transactions in the account.
     

3.
Terms and Conditions of the Issue; Self Purchase

     
 
3.1
The Company shall issue the Series A Bonds under the terms and conditions as
specified in this Indenture and in the Series A Bonds and shall secure the same
as specified in this Indenture.
     

 
3.2
The Company reserves the right to purchase, at any time, regardless of whether
on TASE, insofar as the Series A Bonds shall be listed thereon, or elsewhere,
Series A Bonds at such price as it shall deem fit, without prejudice to the
obligation to pay the Series A Bonds that shall be held by others who are not
the Company.
         
The Series A Bonds that shall be purchased by the Company shall be cancelled and
delisted from TASE, insofar as they shall be listed thereon, and the Company
will not be entitled to reissue the same.
         
A subsidiary of the Company or of controlling shareholders of the Company and/or
a company controlled by the controlling shareholders of the Company and/or of
another entity affiliated with the Company and/or with the controlling
shareholders thereof, apart from the Company itself (an “Affiliated
Corporation”) may purchase and/or sell Bonds, from time to time, either on TASE
or elsewhere, including by way of an issue, by the Company, of bonds at such
price as it shall deem fit, and to sell the same accordingly. In the event of
such a purchase and/or sale, the Company shall release an immediate report
thereon and shall deliver notice to the Trustee. The immediate report and the
notice as aforesaid will include reference to the quantities and prices that
were purchased and/or sold by the Affiliated Corporation, as the case may be.
The Bonds that shall be held as aforesaid by an Affiliated Corporation shall be
deemed as an asset of the Affiliated Corporation and will not be delisted from
TASE, other than subject to TASE rules. However, so long as the Bonds shall be
held by the Affiliated Corporation, they shall confer no voting rights on their
holders at the general meeting of the bondholders nor be taken into account for
the purpose of determination of the presence of a legal quorum.
         
At the time of holding of a meeting of the holders of the Series A Bonds, the
Trustee will examine the existence of conflicting interests of the holders of
the Series A Bonds, according to the circumstances of the matter. The Company
and the Trustee will act to convene class meetings of the holders of the Series
A Bonds pursuant to the provisions of any law, the binding precedent, the
provisions of the Securities Law and the regulations and directives that shall
be promulgated thereunder, as the Trustee shall instruct. In the event of the
holding of class meetings, approval of a resolution requires its approval by
each one of the class meetings that shall be convened and by the meeting of all
of the holders of the Series A Bonds, and all by the majority required according
to the provisions of this Indenture, including the annexes hereto. The Trustee
may, at its sole discretion, determine that such a meeting not be convened.
     

-11-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
4.
Undertakings of the Company and Securing the Series A Bonds
     
The Company hereby undertakes to pay any and all Principal and interest amounts
(including arrears interest, insofar as applicable) which shall be payable
according to the terms and conditions of the Series A Bonds and to fulfill all
of the remaining conditions and undertakings imposed thereon according to the
terms and conditions of the Series A Bonds and according to this Indenture.
     
The Company’s undertaking to pay the Series A Bonds (Principal, interest and
linkage differentials) is not secured by any pledge or collateral.
     
For the avoidance of doubt it is clarified that the Trustee is under no duty to
examine, and in practice the Trustee has not examined, the need for the
provision of securities to secure the payments to the bondholders. In its
engagement in this Indenture, and in the Trustee’s agreement to serve as trustee
for the bondholders, the Trustee does not opine, either explicitly or
implicitly, on the Company’s ability to meet its undertakings to the
bondholders. The aforesaid does not constitute prior consent on the part of the
Trustee to such actions nor does it derogate from the Trustee’s duties pursuant
to law and/or the Indenture, including the Trustee’s duty (insofar as the
Trustee is subject to such a duty pursuant to any law) to examine the effect of
changes in the Company from the Date of the Issue forth, insofar as they serve
to have an adverse effect on the Company’s ability to meet its undertakings to
the holders of the Series A Bonds. The aforesaid does not derogate from the
Trustee’s duties pursuant to law and/or the Indenture.
   

5.
Early Redemption
     
Insofar as the Series A Bonds shall be listed on TASE:
     
Should TASE decide to delist the Series A Bonds in circulation due to the fact
that the value of the public holdings thereof has dropped below the minimal
amount determined in the TASE directives regarding delisting, the Company shall
not perform immediate redemption of the Series A Bonds, although the Series A
Bonds will be delisted from TASE and the holders thereof will be subject to the
tax implications deriving therefrom.

-12-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
6.
Acceleration
   

 
6.1
Upon the occurrence of one or more of the instances listed below, the provisions
of Section 6.2 below shall apply:

     
 
6.1.1.
If the Company shall not pay any amount that shall be due therefrom in
connection with the Bonds within 14 days after its payment due date.
     

 
6.1.2.
If a temporary or permanent liquidator shall be appointed by a court or a valid
resolution shall be adopted for dissolution of the Company or a stay of
proceedings ordered (with the exception of dissolution for the purposes of a
merger with another company and/or a restructuring of the Company) and such
appointment or resolution shall not be cancelled within 60 Business Days from
the date of the issue thereof.

     
 
6.1.3.
If an attachment shall be imposed on the Company’s material assets, in whole or
in material part, and the attachment shall not be removed within 60 days.
     

 
6.1.4.
An act of realization of a pledge and/or execution shall be performed against a
material asset of the Company, in whole or in material part, which act shall not
be cancelled within 90 days.

     
 
6.1.5.
If a temporary or permanent receiver shall be appointed for the Company and/or
its assets, in whole or in material part, which appointment shall not be
cancelled within 60 days.
     

 
6.1.6.
If the Company shall discontinue engagement in and/or management of its
business, as being from time to time and/or shall give notice of its intention
to discontinue engagement in and/or management of its business, as being from
time to time.

     
 
6.1.7.
If the Company shall discontinue the Series A Bond payments (Principal and/or
interest) and/or shall give notice of its intention to discontinue the Series A
Bond payments (Principal and/or interest) and/or there is a substantial concern
that it shall discontinue the Series A Bond payments (Principal and/or
interest).
     

 
6.1.8.
In the event that the Company shall be liquidated or erased for any reason.

     
 
6.1.9.
In the event that the Company shall breach or fail to fulfill a material
undertaking or condition included in the Bonds or the Indenture and the Company
shall not have fulfilled such undertaking or condition within 15 Business Days
from the date on which the Trustee shall have given it written warning thereof.
     

 
6.1.10.
If holders of pledges on the Company’s property shall realize the pledges that
they have on material assets of the Company.

     
 
6.1.11.
So long as the Series A Bonds shall not have been listed on TASE – if the rating
of the Series A Bonds shall have dropped to the rating of Baa2 of Midroog (or a
rating parallel thereto by another rating company) or a lower rating.
     

-13-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
6.1.12.
So long as the Series A Bonds shall not have been listed on TASE – if the
Company shall issue additional Series A Bonds and/or bonds from other series, in
a manner that shall cause a drop in the rating of the Series A Bonds to a rating
lower than A3 of Midroog (or a rating parallel thereto by another rating
company).

     
 
6.1.13.
So long as the Series A Bonds shall not have been listed on TASE – if the Series
A Bonds shall cease to be rated for a period of over 30 days. For the avoidance
of doubt, it is clarified that in the event that the Series A Bonds shall be
rated by several companies, for the purposes of this section, cessation of
rating means cessation of rating by all of the rating companies.
     

 
6.1.14.
From the date of the remittance of the Issue Proceeds to the Company according
to the provisions of Section 2.13 of this Indenture until the listing of the
Series A Bonds on TASE, in the event that the Company shall not be the
controlling shareholder of NTS (either directly or indirectly). For this
purpose, “control” is as defined in the Securities Law.

     
 
6.1.15.
In the event that the Bank shall have accelerated credit in a material amount
due to a breach of an undertaking of the Company thereto or in instances in
which bonds from other series (insofar as such series shall be issued) of the
Company shall be accelerated in the future.
     

 
6.1.16.
So long as the Series A Bonds shall not have been listed on TASE – in the event
that Mr. Guy Nissenson shall cease to serve as president and CEO of the Company.

     
 
6.1.17.
Failure to publish financial statements within 45 days from the date determined
therefor in the U.S. laws (and if the Company shall have received an extension
from a competent authority – within 45 days from the end of the extension
period).
     

 
6.1.18.
So long as the Series A Bonds shall not have been listed on TASE – if the
Company shall cease to be a company whose securities are held by the public.

     
 
6.1.19.
So long as the Series A Bonds shall not have been listed on TASE – if the debt
to EBITDA ratio shall exceed 4. For this purpose, “EBITDA” means the Company’s
earnings before financing expenses, taxes, depreciation and amortization and
other expenses / revenues, all according to the Company’s financial statements
for such period, audited by the Company’s auditors and approved by the Company’s
board of directors. The EBITDA shall be calculated on the basis of the Company’s
two quarterly financial statements in which the financial results of NTS shall
have been consolidated throughout the period of the statement.
     

 
6.1.20.
If the Company shall distribute a dividend to its shareholders such that the
Company's equity to balance sheet ratio shall drop below 25% (for this purpose,
the “Company’s balance sheet” is the sum total of the Company’s assets).

-14-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

     
 
6.1.21.
Upon the occurrence of any other event which, in the opinion of the Trustee,
materially prejudices the rights of the holders of the Series A Bonds.
     

 

   
For the purposes of this section “a material part of the Company’s assets” is a
part of the Company’s assets, whose book value exceeds 40% of the Company’s
total assets.

     
 
6.2
Upon the occurrence of any of the events specified in Sections 6.1.1 to 6.1.21
(inclusive) above:
     

 
6.2.1.
The Trustee will be obligated to summon a meeting of the holders of the Series A
Bonds, except upon the occurrence of the events specified in Sections 6.1.11 and
6.1.16, in which case the Trustee will be entitled (although not obligated) to
summon such a meeting and holders of the Series A Bonds that hold at least ten
percent (10%) of the par value of the unpaid balance of the Principal of the
Series A Bonds in circulation will be entitled (although not obligated) to
summon a meeting of the bondholders. The date of convening of which will be 30
days after the date of the summoning thereof (or earlier in accordance with the
provisions of Section 6.2.4 below). The agenda of such meeting shall include a
resolution regarding the acceleration of the entire unpaid balance of the Series
A Bonds due to the occurrence of any of the events specified in Sections 6.1.1
to 6.1.21 (inclusive) above.

     
 
6.2.2.
In the event that by the date of convening of the meeting, any of the events
specified in Sections 6.1.1 to 6.1.21 (inclusive) above shall not have been
cancelled, removed or ceased, and a resolution at the meeting of the bondholders
as aforesaid shall have been adopted as a Special Resolution (as defined in the
Second Addendum hereto), the Trustee will be obligated, within a reasonable
time, to accelerate the entire unpaid balance of the Series A Bonds, provided
that it shall have given the Company written warning of 7 Business Days before
approaching the courts for enforcement of the acceleration.
     

 
6.2.3.
A copy of the notice summoning the meeting as aforesaid shall be sent to the
Company by the Trustee immediately upon publication of the notice, and will
constitute an advance written warning to the Company of its intention to act as
aforesaid.

     
 
6.2.4.
The Trustee may, at its discretion, shorten the timeframe stated above in the
event that the Trustee shall be of the opinion that any delay in acceleration of
the Company’s debt shall risk the rights of the holders of the Series A Bonds.
Prior notice on the matter as aforesaid shall be delivered to the Company
simultaneously with an immediate acceleration of the Series A Bonds.
     

 
6.2.5.
The Trustee will be responsible for reporting to the holders of the Series A
Bonds on the occurrence of any of the events specified in Sections 6.1.1 –
6.1.21 (inclusive), either by virtue of public announcements released by the
Company or in accordance with the Company’s notice which shall be sent thereto
according to the terms and conditions of the Indenture, shortly after the event
shall have been brought to its attention and/or it is informed thereof.

-15-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
7.
Claims and Proceedings by the Trustee

     
 
7.1
Without derogating from any other provision of the Indenture, the Trustee will
be entitled, at the discretion thereof, to institute against the Company any
such proceedings, including legal proceedings, as it shall deem fit and subject
to the provisions of any law, for the purpose of enforcement of the Company’s
undertakings pursuant to the Indenture and for the exercise of the rights of the
holders of the Series A Bonds pursuant to the Indenture. The Trustee will notify
the Company in writing of its intention to institute proceedings as aforesaid 14
days before the institution thereof, insofar as possible.
     

 
7.2
Subject to the provisions of Section 20 below (“Indemnification of the
Trustee”), the Trustee will be obligated to act as stated in Section 7.1 above
if it shall be required to do so by a Special Resolution adopted at the general
meeting of the holders of the Series A Bonds by a majority of 75% of the
participants in the vote. Subject to the Trustee’s right to move the appropriate
court for instructions on the matter.

     
 
7.3
The Trustee is entitled, prior to instituting proceedings as aforesaid, to
convene a meeting of the holders of the Series A Bonds in order that the
bondholders shall decide, by a Special Resolution, which proceedings to
institute for the exercise of their rights pursuant to the Indenture. In
addition, the Trustee will be entitled to reconvene meetings as aforesaid for
the purpose of receiving instructions on any matter relating to the management
of the proceedings as aforesaid.
     

 
7.4
Subject to the provisions of this Indenture, the Trustee is entitled, although
not obligated, to convene, at any time, a general meeting of the holders of the
Series A Bonds in order to deliberate and/or receive its instructions on any
matter relating to the Indenture.

     
 
7.5
The Trustee is entitled, although not obligated, at the sole discretion thereof,
to delay the performance of any action thereby pursuant to the Indenture, for
the purpose of approaching the meeting of the holders of the Series A Bonds
and/or the Court until it shall receive instructions from the meeting of the
holders of the Series A Bonds and/or instructions from the Court on how to act.
The general meeting of the holders of the Series A Bonds and/or the Court, as
the case may be, shall be approached without delay and on the first reasonably
possible date, provided that the delay of the proceedings will not jeopardize
the rights of the holders of the Series A Bonds.
     

 
7.6
For the avoidance of any doubt, it is hereby clarified that none of the
provisions specified above serve to prejudice and/or derogate from the Trustee’s
right, hereby conferred thereon, to move the courts, at the sole discretion
thereof, also before the Series A Bonds shall be accelerated, to issue any order
with regard to the trust affairs.

   
8.
Distribution of the Revenues
      Any and all revenues that shall be received by the Trustee as a
consequence of proceedings that it shall institute, if any, against the Company,
shall be held thereby in escrow and shall be used thereby for the following
purposes and according to the following priority:      
First, for payment of the expenses, payments, levies and liabilities incurred by
the Trustee, imposed thereon or caused incidentally to or as a consequence of
actions for performance of the trust or otherwise in another connection with the
terms and conditions of this Indenture, including its fee; second – in order to
pay the holders of the Series A Bonds the interest arrears due to them according
to the terms and conditions of the Series A Bonds, pari passu and relative to
the amount of the interest in arrears that is due to each one of them, without
preference or priority in respect of any of them; third – in order to pay the
holders of the Series A Bonds the Principal amounts due to them according to the
Series A Bonds that are held by them, pari passu, regardless of whether or not
the Principal amounts shall have been due and payable and proportionately to the
amounts due to them, without any preference in connection with the precedence of
time of issue of the Series A Bonds by the Company or otherwise, and the Trustee
will pay the surplus, if any, to the Company or its substitutes.
     
Payment of the amounts by the Trustee to the holders of the Series A Bonds is
subject to the prior rights of other creditors of the Company, if any.

-16-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
9.
Authority to Delay Distribution of Moneys

     
 
9.1
The provisions of Section 8 above notwithstanding, in the event that the
monetary amounts that shall be received as a consequence of the institution of
the foregoing proceedings that shall be distributable at any time, as stated in
the said section, shall be less than the sum of one million (1,000,000) NIS, the
Trustee will not be obligated to distribute the same and will be entitled to
invest the said amount, in whole or in part, in the investments permitted
pursuant to this Indenture, and to substitute these investments from time to
time with other permitted investments, all as it shall deem fit.
     

 
9.2
When the foregoing investments, including the profits thereon, together with
additional moneys that shall come into the Trustee's hands for the purpose of
payment thereof to the holders of the Series A Bonds, if any, shall reach an
amount that shall be sufficient to pay at least ten percent of the unpaid
balance of the Principal of the Series A Bonds and the interest, the Trustee
shall pay the same to the holders of the Series A Bonds as stated in Section 8
above.

     
 
9.3
The Trustee will be entitled to decide, and will be obligated to do so if
demanded by the holders of the Series A Bonds by a Special Resolution, upon the
distribution of the moneys in its hands, even if the amount thereof shall be
less than 10% of the unpaid balance of the Principal of the Series A Bonds and
the interest.
     

10.
Notice of Distribution and Deposit with the Trustee

     
 
10.1
The Trustee shall notify the holders of the Series A Bonds of the date and place
at which any of the payments mentioned in Section 8 and 9 above shall be made by
prior notice of 14 days which shall be delivered in the manner determined in
Section 21 below.
         
After the date determined in the notice, the holders of the Series A Bonds will
be entitled to interest in respect thereof according to the rate determined in
the Series A Bonds only on the balance of the Principal amount (if any) after
deduction of the amount that was paid or for payment as aforesaid.
     

 
10.2
Any amount that is due to a Holder of the Series A Bonds that is not actually
paid for a reason that is not dependent upon the Company, while the Company was
prepared to pay the same, will cease to bear interest and linkage differentials
from the date scheduled for payment thereof, and the Holder of the Series A Bond
will only be entitled to those amounts to which he was entitled on the date
scheduled for payment of the said payment on account of the Principal, interest
and linkage differentials.

     
 
10.3
The Company will deposit with the Trustee, within 15 days from the date
scheduled for the said payment, the amount of the payment that shall not have
been paid for a reason that is not dependent upon the Company, and such deposit
shall be deemed as payment of said payment, and in the event of payment of
everything due in respect of the Series A Bond, also as redemption of the Series
A Bond.
     

-17-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
10.4
The Trustee will invest any such amount in the framework of trust accounts in
its name and to the order thereof to the credit of such bondholders, in
investments permitted according to the Indenture and pursuant to the laws of the
State of Israel, all as the Trustee shall deem fit and subject to the provisions
of the Law. Should the Trustee do so, it shall not be liable to the entitled
persons in respect of such amounts other than for the proceeds that shall be
received from realization of investments, after deduction of the expenses
associated therewith. The Trustee shall hold the said amounts and invest the
same in the foregoing manner up until the end of one year from the final
redemption date of the Series A Bonds. After this date, the Trustee will return
the amounts that shall have accrued in its hands, including profits deriving
from the investment thereof, to the Company which shall hold these amounts in
escrow for the holders of the Series A Bonds.

     
 
10.5
The Trustee will remit moneys to every Holder of a Series A Bond for whom
amounts and/or moneys due to the holders of the Series A Bonds shall have been
deposited with the Trustee, out of such moneys that shall have been deposited as
aforesaid, against presentation of such proof, as shall be required by the
Trustee to the full satisfaction thereof, of the holder’s entitlement to the
moneys.
     

11.
Receipt from the Holders of the Series A Bonds

     
 
11.1
A receipt from a Holder of the Series A Bonds in respect of the Principal and
interest amounts that shall have been paid thereto by the Trustee in respect of
the Series A Bond shall absolutely release the Trustee with respect to payment
of the amounts stated therein.
     

 
11.2
The moneys distributed according to the provisions of Section 10 above shall be
deemed as made on account of the payment.
     

12.
The Company’s Undertakings to the Trustee
     
The Company hereby undertakes, vis-à-vis the Trustee, so long as the Series A
Bonds shall not have been paid, as follows:

     
 
12.1
To give and instruct its auditors to give the Trustee and/or persons on its
behalf, any document or information regarding the business and/or assets of the
Company that shall reasonably be required for the protection of the holders of
the Series A Bonds.
     

 
12.2
To maintain orderly books of account in accordance with GAAP. To keep the books
and documents serving as authorities therefor (including deeds of pledge,
mortgage, accounts and receipts) and also to enable the Trustee and/or any
person who the Trustee shall appoint in writing for this purpose, to inspect any
book and/or document and/or approval as aforesaid at any reasonable time.
         
The Trustee hereby undertakes to keep any information that is given as aforesaid
confidential, except for the purpose of transferring information to a meeting of
the holders of the Series A Bonds for the adoption of a resolution relating to
their rights pursuant to the Series A Bonds or for the provision of a report on
the condition of the Company.

     
 
12.3
To notify the Trustee, immediately upon learning thereof, of any instance in
which a material attachment shall have been imposed on its assets, and of any
instance in which a receiver shall have been appointed for its assets, in whole
or in part, and also to immediately take, at its expense, any and all reasonable
measures required for the removal of such material attachment or cancellation of
the receivership.
     

-18-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
12.4
To invite the Trustee to its general meetings (either annual general meetings or
special general meetings of the Company’s shareholders) without granting the
Trustee a voting right at such meetings.

     
 
12.5
To immediately notify the Trustee, in writing, of the occurrence of any of the
events specified in Section 6.1 above, insofar as the Company is aware of the
occurrence of such event.
     

 
12.6
The Trustee hereby undertakes to keep any information that shall be given
thereto as aforesaid confidential, except for the purpose of transferring
information to a meeting of the holders of the Series A Bonds for the adoption
of a resolution relating to their rights pursuant to the Series A Bonds or for
the provision of a report on the condition of the Company.

     
 
12.7
To arrange that so long as the Series A Bonds shall not have been paid in full,
they shall continue to be rated by a rating company, to which end the Company
undertakes to pay all of the payments and to cooperate with the rating company
as aforesaid.
     

 
12.8
To deliver to the Trustee any information that the Company shall deliver to the
rating company.

     
 
12.9
To deliver to the Trustee, no later than 30 days after the date of this
Indenture, a payment schedule for payment of the Bonds (Principal and interest)
in an Excel file.
     

 
12.10
To deliver to the Trustee any additional information at the Trustee’s reasonable
demand that is required for the purpose of fulfillment of the Trustee’s duties,
for the protection of the rights of the holders of the Series A bonds.

     
 
12.11
To carry out any reasonable instruction of the Trustee that is intended to
protect, according to the provisions of this Indenture, the rights of the
holders of the Series A Bonds.
     

13.
Additional Undertakings
     
If and insofar as the Series A Bonds shall be accelerated, as defined in Section
6 above, the Company shall perform, from time to time and at any time that it
shall be demanded to do so by the Trustee, any and all reasonable actions in
order to enable the exercise of all of the authorities vested in the Trustee,
and the Company shall perform the following actions in particular:
   

 
13.1
Make such declarations and/or sign any such documents and/or perform and/or
arrange for the performance of any such actions as are necessary and/or required
by law in order to give effect to the exercise of the authorities, powers and
authorizations of the Trustee and/or its representatives.

     
 
13.2
Give any such notices, orders and instructions as the Trustee shall deem to be
beneficial and shall demand.
     

 
13.3
For the purposes of this section, written notice signed by the Trustee
confirming that an action that is demanded thereby, in the framework of its
authorities, is a reasonable action, shall constitute prima facie evidence
thereof.

-19-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
14.
Representatives
     
The Company hereby irrevocably appoints the Trustee as its representative, to
execute and perform, on its behalf and in its stead, all of the actions that it
shall be obligated to perform according to the terms and conditions included in
this Indenture, and generally to act on its behalf in relation to actions that
the Company is obligated to perform according to this Indenture and shall not
have performed or to perform part of the authorities vested therein, and to
appoint any other person, as the Trustee shall deem fit, to perform the duties
thereof pursuant to this Indenture, subject to the Company not having performed
the actions that it is obligated to perform pursuant to the terms and conditions
of this Indenture within a reasonable period of time, according to the
determination of the Trustee, from the date of the Trustee’s demand, provided
that it shall have acted reasonably.
     
An appointment pursuant to this section does not serve to obligate the Trustee
to take any action and the Company and the holders of the Series A Bonds hereby
exempt the Trustee in advance in the event that it shall not take, by virtue of
the said power of attorney, any action and/or shall not timely and/or correctly
perform the same. In addition, the Company and the holders of the Series A Bonds
hereby waive in advance any claim against the Trustee and/or its agents in
respect of any damage that is caused and/or may be caused thereto, either
directly and/or indirectly, due to the actions and/or omissions of the Trustee
as stated in this section, provided that its actions and/or omissions shall not
have been performed maliciously and/or negligently and that it shall have acted
in good faith.
   

15.
Other Agreements
     
Subject to the provisions of the Law and the restrictions imposed upon the
Trustee by law, neither the fulfillment of the Trustee’s duties pursuant to this
Indenture nor its mere status as a trustee shall serve to prevent it from
engaging with the Company in different contracts or from performing transactions
therewith in the ordinary course of its business.
   

16.
Reporting by the Trustee
     
The Trustee shall, every 12 months from the date of this Indenture and up until
payment of the Bonds, draw up an annual report on the trust affairs
(hereinafter: the “Annual Report”).
     
The Annual Report shall include a specification of the following matters:
   

 
16.1
A current specification of the trust affairs in the previous year.

     
 
16.2
A report on irregular events in connection with the trust which shall have
occurred during the previous year.
         
The holders of the Series A Bonds will be entitled to inspect the Annual Report
at the Trustee’s offices during accepted working hours and will be entitled to
receive a copy of the report upon request.
         
The Trustee will deliver notice to the holders of the Series A Bonds of the date
of submission of the report, as stated in Section 21 below or in an immediate
report which shall be issued by the Company at the Trustee’s request. In the
event that the Trustee shall learn of a material breach of this Indenture on the
part of the Company, it shall notify the holders of the Series A Bonds of the
breach and of the steps that it shall have taken to remedy the same or to
fulfill the undertakings of the Company, as the case may be.
     

17.
The Trustee’s Fee and Coverage of Expenses
     
The Company shall pay the Trustee a fee for its services in accordance with this
Indenture as specified below:
   

 
17.1
For the first trust year or part thereof, within one Business Day after
publication of the results of the Issue, NIS 30,500.

-20-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

     
 
17.2
For each of the years commencing from the second year (namely commencing from
the end of 12 months from the Date of the Issue) in which there shall be Series
A Bonds that shall still not have been paid, the sum of NIS 22,000, positively
linked to the Consumer Price Index known on the Date of the Issue (hereinafter:
the “Annual Fee”). The Annual Fee will be paid to the Trustee at the start of
each trust year, after receipt of prior notice from the Trustee regarding the
next payment. The Annual Fee shall be paid to the Trustee in respect of the
period up until the end of the trust period pursuant to the terms and conditions
of this Indenture, even if a receiver and/or managing receiver shall be
appointed for the Company and/or if the trust pursuant to this Indenture shall
be managed under the court’s supervision.
     

 
17.3
In the event that the Trustee’s office shall expire, as stated in Section 24
below, the Trustee will not be entitled to payment of its fee commencing from
the date of expiration of its office. In the event that the Trustee’s office
shall expire in the course of the trust year, the fee that shall have been paid
in respect of the months in which the Trustee shall not have served as trustee
for the Company shall be returned. The provisions of this Subsection 17.3 will
not apply in respect of the first trust year.

     
 
17.4
In addition, the Trustee shall be entitled to reimbursement of the reasonable
expenses that it shall incur in the framework of fulfillment of its duties
and/or by virtue of the authorities granted thereto pursuant to this Indenture,
including in respect of announcements in newspapers, provided that in respect of
expenses for an expert opinion, as specified in Section 18 below, and insofar as
possible also in respect of expenses for announcements in newspapers in an
amount that exceeds NIS 5,000, the Trustee shall give prior notice of its
intention to obtain an expert opinion.
     

 
17.5
In the event that the Trustee will be required to take part in discussions with
the Securities Authority in connection with the listing of the Series A Bonds
according to the Prospectus, the Trustee will be entitled to payment according
to the working hours that shall be devoted to this matter thereby.

     
 
17.6
In addition, and without prejudice to the generality of the provisions of this
Section 17, the Trustee will be entitled to an additional payment on the basis
of working hours in respect of:
     

 
17.6.1.
Actions that derive from a breach of this Indenture by the Company;

     
 
17.6.2.
Actions in connection with immediate acceleration of the Series A Bonds;
     

 
17.6.3.
Special actions required or needed to be performed for the purpose of
fulfillment of its duties pursuant to this Indenture in connection with a
potential risk to the rights of the holders of the Series A Bonds, including any
action according to Sections 6 and 7 above;

     
 
17.6.4.
Special work (such as, although not only, work that is required due to a
restructuring of the Company) or work due to the need to perform additional
actions for the purpose of fulfillment of its duties as a reasonable trustee,
due to a future modification of the laws and/or regulations and/or other binding
instructions that shall apply in connection with the Trustee's actions and its
responsibility according to this Indenture.
     

 
17.6.5.
Actions in connection with the examination, enforcement, registration and
cancellation etc. of the undertakings that the Company shall assume or that
shall be assumed by any person on its behalf or therefor in the future,
including collateral.

-21-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

     
 
17.6.6.
The Trustee will update the Company, insofar as possible 14 days in advance and
in writing, of any expense as aforesaid in an amount higher than NIS 5,000 as
well as regarding the sum of the annual expenses if the aggregate sum thereof is
higher than NIS 10,000.
     

 
17.7
It is hereby agreed between the parties that the Trustee will be entitled to a
fee in the sum of U.S. $150 for every working hour in respect of any part of its
salary that is paid on the basis of working hours.

     
 
17.8
In addition, the Trustee will be entitled to an additional fee in the sum of NIS
1,000 (with the Company’s approval) for any annual shareholders’ meeting or
meeting of the holders of the Series A Bonds in which the Trustee shall take
part.
     

 
17.9
V.A.T., if applicable, shall be added to the payments due to the Trustee
pursuant to the provisions of this section and shall be paid by the Company.

   
18.
Special Powers
     
The Trustee shall be entitled to deposit any and all notes and documents
attesting to, representing and/or establishing its right in connection with any
asset then in its hands, in a safe and/or elsewhere according to its choice,
with any banker and/or any banking company and/or with an attorney. If the
Trustee does so, it shall not be liable for any loss or damage caused in
connection with such deposit, provided that the Trustee shall have acted in good
faith and unless the Trustee shall have acted negligently or maliciously.
     
The Trustee may, in the context of performance of the Trustee affairs pursuant
to the Indenture, act according to its opinion and/or upon the advice of any
attorney, an accountant, appraiser, assessor, surveyor, broker or other expert,
whether such opinion and/or advice shall have been prepared at the Trustee’s
request and/or by the Company, and the Trustee shall not be liable for any loss
or damage caused as a result of any act and/or omission performed thereby based
on such advice or opinion, provided that the Trustee shall have acted in good
faith and unless the Trustee shall have acted negligently or maliciously.
     
Any such advice and/or opinion may be given, sent or received by letter,
telegram, facsimile and/or any other electronic means for the transfer of
information, and the Trustee shall not be liable for acts performed based on
advice and/or an opinion or information transferred in one of the said manners,
notwithstanding any errors having befallen the same and/or their having been
inauthentic, provided that the error could not have been discovered by
reasonable examination and further provided that the Trustee shall have acted in
good faith and unless the Trustee shall have acted negligently or maliciously.
     
The Trustee shall not be obligated to inform any party of the execution of the
Indenture, and it may not intervene in any form or manner in the management of
the Company’s business or affairs, other than pursuant to the powers conferred
upon the Trustee in the Indenture.
     
The Trustee shall exercise the powers, authorities and authorizations granted
thereon by the Indenture with loyalty and at its sole discretion, and will not
be liable for any damage caused by an error in such discretion, provided that
the Trustee shall have acted in good faith and unless the Trustee shall have
acted in negligence or malice.
   

19.
Authority of the Trustee to Employ Agents
     
The Trustee may appoint agent/s to act in its place, whether an attorney or
otherwise, in order to take or to participate in the taking of special actions
required in relation to the trust and, without derogating from the generality of
the aforesaid, instituting legal proceedings. The Trustee may also pay on the
Company’s account the reasonable fees of any such agent and the Company shall
reimburse to the Trustee, immediately upon its first demand, any such expense.
The Trustee hereby undertakes to do all it can in order to give to the Company a
prior notice of the appointment of such agents and to obtain its prior approval
for such appointment, to the extent possible.

 
-22-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

     
The Trustee shall, to the extent possible, consult with the Company and try, to
the extent possible, to take into consideration the Company’s position.
     
The Trustee may at any time delegate any and all of the trusts, powers,
authorizations and authorities vested therein hereunder to other person or
persons and any such delegation shall be made according to the terms and
conditions (including the authority of an agent to appoint agent) that the
Trustee shall deem fit, provided, however, that such delegation of powers may
not release the Trustee from any liability to which it would have been subject
if the delegation of powers had not occurred.
   

20.
Indemnification of the Trustee
     
The Trustee will be entitled to receive indemnification from the Series A
Bondholders or from the Company, as the case may be, in respect of any damage
and/or loss and in respect of reasonable expenses that it has incurred in
connection with actions that it performed by virtue of its duty according to the
terms and conditions of the Indenture or upon the demand of the Series A
Bondholders, provided that:
   

 
[a]
It will not be entitled to demand the indemnification in advance in respect of a
matter that cannot be postponed.

     
 
[b]
The Trustee shall be entitled to indemnification in respect of liability in
torts to be charged to the Trustee, according to a final judgment or according
to a closed settlement vis-à-vis a third party that is not a Bondholder, subject
to that .
     

 
[c]
The Trustee shall have acted in good faith and such action was taken in the
context of fulfillment of its duties.
     

 
Without prejudice to the compensation rights available to the Trustee pursuant
to the law and/or the Company’s obligations according hereto, the Trustee, its
attorney, manager, agent or other person appointed by the Trustee in accordance
herewith will be entitled to receive indemnification out of the funds that shall
be received by the Trustee from the proceedings that it initiated and/or in
another manner according hereto, in relation to the Trustee’s fees and to
undertakings that they assumed in relation to the reasonable expenses that they
incurred incidentally to performance of the trust or in connection with such
actions which, in the opinion thereof, were required for performance of the
aforesaid and/or in connection with exercise of powers and authorizations
available by virtue hereof as well as in association with all types of legal
proceedings, opinions of attorneys and other experts, negotiations, disputes,
expenses, claims and demands in relation to any matter and/or thing done and/or
not done in any manner in relation to the aforesaid, and the Trustee will be
entitled to withhold the moneys in its possession and to pay the sums necessary
for the payment of the said indemnification therefrom.
     
Whenever the Trustee shall be obligated, according to the terms and conditions
of the Indenture and/or pursuant to a statute and/or an instruction of a
competent authority and/or any law and/or upon the demand of the Series A
Bondholders and/or upon the demand of the Company, to take any action,
including, but not only, initiation of proceedings or the filing of claims upon
the demand of the Series A Bondholders, as stated in the Indenture, the Trustee
will be entitled to abstain from taking any such action until it shall receive,
to its satisfaction, a letter of indemnification and/or bank guarantee and/or
payment in kind from the Series A Bondholders or any thereof – from the Company
or from any other person that shall be acceptable to the Trustee, in respect of
any liability for damage and/or expenses that may be caused to both or anyone of
the Trustee and the Company due to the performance of the said action. The
aforesaid is with the exception of under circumstances in which an urgent action
is required, that abstention from performance of which before receipt of a
letter of indemnification as aforesaid will cause damage and/or loss to the
Series A Bondholders and/or the Company. The aforesaid notwithstanding, in the
event that it shall be required to initiate or take such proceedings or actions,
the Company will deposit with the Trustee an amount that shall be determined by
the Trustee as the projected amount of the Trustee’s expenses in association
with the same. In the event that the Company shall not deposit the said sum on
the date on which it is requested to do so by the Trustee, and in the opinion of
the Trustee, the Company’s ability to cover the expenses involved in the
initiation of proceedings or taking of actions by the Trustee is doubtful, the
Trustee will immediately convene a meeting of the Series A Bondholders in order
to confirm their responsibility for covering the expenses involved in the
proceedings or actions that the Trustee shall initiate or take. In the event
that the Series A Bondholders shall refuse to bear such expenses or abstain from
giving a specific approval thereto, the Trustee shall be under no duty to
initiate such proceedings or take such actions.

 
-23-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

     
If the Trustee shall be satisfied with an undertaking to indemnify, the Company
or the Series A Bondholders, as the case may be, hereby undertake to indemnify
the Trustee, immediately upon its first written demand, in respect of any damage
and/or loss and/or expense (including fees of lawyers and professional experts),
which shall be incurred by the Trustee due to any action taken or omission
thereby according to the provisions of this Indenture and/or any other
instruction that it shall receive from the Company and/or Series A Bondholders,
as the case may be, and pursuant to the powers vested in the Trustee under the
same, including to indemnify it in respect of any payment that it shall incur
vis-à-vis any other person or pursuant to a final judgment or of any payment
pursuant to a settlement agreed by the Company and/or Bondholders, as the case
may be, or in respect of any payment pursuant to a judgment subject to appeal,
including with leave, the due date of which precedes the finality of the
proceedings, and all due to any action or demand directly or indirectly related
to its trust.
   
21.
Notices
     
Any notice on behalf of the Company and/or the Trustee to the Series A
Bondholders, shall be given in an announcement published in two (2) daily
newspapers of wide circulation, issued in Israel in the Hebrew language or by
dispatch of a notice by registered mail according to the last address of the
Series A Bondholders as registered in the Series A Bondholders’ Register, and
any notice that shall be so published or sent shall be deemed to have been
delivered to the Series A Bondholders on the day of its publication as aforesaid
or three (3) days after its deposit in the post office, as the case may be.
Furthermore, should the Bonds be listed for trade, then, in addition to the
publication of the notice in the newspapers as aforesaid, the Company shall
announce an immediate report to the Securities Authority and the TASE in respect
of each such notice.
     
Copies of notices and invitations which the Company shall give to the Series A
Bondholders, shall also delivered by the Company to the Trustee.
     
Copies of notices and invitations which the Trustee shall give to the Series A
Bondholders, shall also delivered by the Trustee to the Company.
   

22.
Waiver, Settlements and/or Modifications of the Indenture

     
 
22.1
Subject to the provisions of the Securities Law, the Trustee of the Series A
Bonds shall be entitled, from time to time and at any time, or in any other
case, if it was convinced that it shall not materially prejudice the rights of
the Bondholders, to waive any breach or non-fulfillment of any of the terms and
conditions of the Bonds or the Indenture by the Company.
     

 
22.2
Subject to the provisions of the Securities Law, and with prior approval that
shall be granted at a general meeting of the Series A Bondholders, by a majority
of 75% of those participating in the vote, which was attended by the holders of,
personally or by proxy, at least fifty percent (50%) of the par value of the
unpaid balance of the Bond Principal, or at an adjourned meeting, which was
attended by the holders of, personally or by proxy, at least ten percent (10%)
of the said balance, the Trustee may, without derogating from its power under
the previous paragraph, either before or after the Bond Principal shall be due
and payable, compromise with the Company in connection with any right or claim
of the Bondholders or any one of them and agree with the Company on any
settlement of their rights, including to waive any right or claim of the Trustee
and/or the Bondholders or any of them vis-à-vis the Company.

-24-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
22.3
Subject to the provisions of the Securities Law and any law, the Trustee and the
Company may, either before or after the Bond Principal shall be due and payable,
modify the Indenture and/or the terms and conditions of the Bonds, without
obtaining the consent of the meeting of the Series A Bondholder, provided that
the Trustee was convinced that the modification does not prejudice the rights of
Series A the Bondholders. It is clarified that a modification of the terms of
payment of Principal and interest, a modification of the date of payment of the
Principal and interest (except for technical modification of the payment dates),
omitting any of the causes for acceleration that are specified in this Indenture
or omitting any of the reports that the Company undertook to deliver to the
Trustee in this Indenture shall be deemed to be modifications that materially
prejudice the rights of the Series A Bondholders, as provided in this section,
and therefore may only be modified by the Trustee with the consent of the Series
A Bondholders through a special resolution.
         
Subject to the aforesaid, the modification of the terms and conditions of the
Series A Bonds and/or the Indenture shall be approved through a special
resolution adopted at a general meeting of the Series A Bondholders, which was
attended by Series A Bondholders of, personally or by proxy, at least fifty
percent (50%) of the par value of the unpaid balance of the Bond Principal, or
at an adjourned meeting, which was attended by the holders of, personally or by
proxy, at least ten percent (10%) of the said balance
     

 
22.4
The Company shall deliver an immediate report on any modification of the
Indenture and/or the terms and conditions of the Bonds under this section.

     
 
22.5
In any event of exercising the Trustee’s right under this Section 22, the
Trustee may demand of the Series A Bondholders to deliver the Bond Certificates
thereto or to the Company, for the addition of a comment thereon regarding any
settlement, waiver, modification or amendment as aforesaid and at the Trustee’s
demand the Company shall add such comment.
     

23.
Release
     
Once it is proven, to the Trustee’s satisfaction, that all of the Series A Bonds
have been paid or redeemed or once the Company deposits with the Trustee, in
escrow, amounts of money sufficient for redemption, and once it is proven to the
Trustee’s satisfaction that all of the liabilities and expenses made or incurred
by the Trustee in connection with This Indenture and pursuant to its
instructions have been paid in full, then the Trustee shall be obligated,
pursuant to the Company’s first demand, to act upon moneys deposited for Series
A Bonds not sought to be redeemed, pursuant to the conditions fixed herein.
   

24.
Appointment of a New Trustee and Expiration of the Trustee’s Office

     
 
24.1
The provisions of the Securities Law shall apply to the Trustee’s term of office
and the expiration thereof and to the appointment of a new trustee.

     
 
24.2
The Trustee will be entitled to resign from its position at any time it sees fit
after giving a three (3) months prior written notice to Company, which shall
specify the reasons for the resignation. As from the listing for trade of the
Series A Bonds, the Trustee’s resignation shall be of no force or effect unless
approved by the court and as from the day to be determined for this purpose with
the court’s approval as aforesaid.

 
-25-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

         
The Securities Authority may file with the court a petition to terminate the
Trustee’s office, pursuant to Section 35N of the Securities Law.
         
The Trustee shall cease from holding its office if it shall transpire that it is
prevented from further holding its office due to modification in the provisions
of the Securities Law or the governing law with respect to the qualification to
act as a trustee, including in the event that such prevention shall have been
caused in relation to the listing for trade on TASE of the Bonds. For this
purpose, “prevention” shall also include a demand by the Securities Authority to
terminate the Trustee’s office. In such case, a new trustee to be proposed by
the Company shall be appointed through a resolution of the meeting of the Series
A Bondholders, which shall be adopted by the majority required in Section 24.3
below.
         
The Company shall file an immediate report on any such event in relation to the
Trustee’s office.
     

 
24.3
The holders of 10% of the par value of the unpaid balance of the Bond Principal
are entitled to convene a general meeting of Series A Bondholders, which is
entitled to resolve, by the vote of the holders of at least fifty percent (50%)
of the said balance or of the representatives thereof, to remove the Trustee
from its office.

     
 
24.4
In the event of expiration of the Trustee’s term of office, the court is
entitled to appoint another trustee for a period and under terms and conditions
that it shall deem fit. The Trustee, whose term of office expired, shall
continue to exercise its office until the appointment of another trustee.
     

 
24.5
Any new trustee will have the same powers, authorities and other authorizations
as the Trustee, whose term of office expired, and the new trustee will be able
to act, for all intents and purposes, as if it had been appointed as the Trustee
from the outset.
     

25.
Series A Bondholders Meetings
     
Meetings of Series A Bondholders shall be conducted as set forth in the Second
Schedule hereto.
   

26.
Reporting by the Company to the Trustee
     
The Company shall deliver to the Trustee, so long as not all of the Series A
Bonds have been paid (including linkage differences thereon):
   

 
26.1
Audited financial statements of the Company for the financial year that ended on
December 31 of the previous year and periodical statements, immediately after
the publication thereof.

     
 
26.2
Any interim financial statement and any quarterly statement, immediately after
the publication thereof.
     

 
26.3
Any immediate report shortly after the publication thereof.

     
 
26.4
Any report that it is required to file with the Securities Authority and/or
TASE, immediately upon the filing thereof.
     

 
26.5
Certifications by the senior financial officer, a director and a manager in the
Company, no later than April 30 of each year, relating to the 12 months period
that ended on December 31 of the previous year, that, to the best of their
knowledge, the Company is in no breach of terms and restrictions under this
Indenture (including the terms and conditions of the Bonds), unless and to the
extent so specified in the certifications.

     

 
-26-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
26.6
At the Trustee’s written demand, a written certification, which shall be signed
by the Company’s accountant, that all of the payments to the Series A
Bondholders were timely made, and the balance of the par value of the Series A
Bonds in circulation.
     

 
26.7
For the purpose of this Section 26, any immediate or periodical report or
statement that was published by the Company shall be deemed to have been
delivered to the Trustee in accordance with the terms and conditions of this
Indenture and the Company shall be exempt from delivering a hard copy thereof to
the Trustee.

   
27.
Governing Law
     
The Series A Bonds are subject to the provisions of the Israeli law. With
respect to any matter not mentioned herein and in any case of contradiction
between the provisions of the law and the provisions of the Indenture, the
parties shall act according to the provisions of the law.
     
The offering and purchase of the offered Series A Bonds and all matters
resulting from and/or in connection to the private placement and the offering
thereunder and purchase of the Series A Bonds, shall be governed by the laws of
the State of Israel only and no other laws shall apply and the exclusive and
sole jurisdiction in any matter resulting therefrom and/or in connection thereto
is granted solely to the competent courts in Tel Aviv, Israel and to them only.



28.
Addresses
     
The addresses of the parties shall be as specified in the preamble to this
Indenture or any other address of which an appropriate written notice shall be
given to the other party. The Company may not provide an address for receipt of
notice outside of the borders of Israel. The address of the Company hereunder or
any other address in Israel of which the Company shall give notice from time to
time shall be also used as the address for service of legal process on the
Company.
   

29.
Authorization for Magna
     
Pursuant to the provisions of the Securities (Electronics Signature and
Reporting) Regulations, 5763-2003, the Trustee hereby authorizes the competent
person for this purpose on behalf of the Company to electronically report to the
Securities Authority on This Indenture.



In witness whereof the parties have hereunto set their hands:


__________________
Xfone, Inc.
 
___________________________
Ziv Haft Trusts Company Ltd.



I, the undersigned, Alon Reisser, Adv., confirm that this Indenture was signed
by Xfone, Inc. via Mr. Guy Nissanson and that his signature is binding upon
Xfone, Inc.


_______________________________
Alon Reisser, Adv.
-27-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
Xfone, Inc.
First Addendum
Series A Bonds
A Series A Bond, payable in eight (8) equal installments in 2008 to 2015
(inclusive) and bearing annual interest and linkage differences as specified
below is hereby issued.
 
Registered Series A Bonds
 
Number 1 – Mizrahi Tefahot Nominee Company Ltd.
 
Annual Interest Rate: 9%
 
Par Value NIS 100,382,100
 
The Series A Bonds are linked (Principal and interest) to the Consumer Price
Index of October 2007.
 
1.
This certificate attests that Xfone, Inc. (hereinafter: the “Company”) shall pay
to the Mizrahi Tefahot Nominee Company Ltd. or to any person that shall be the
registered owner of this Bond (hereinafter: the “Series A Bondholder”) in eight
(8) equal annual installments on December 1 of each one of the years 2008 to
2015 (inclusive) the full Principal of the par value of the Series A Bonds in
circulation, and all subject to the terms specified in the terms and conditions
overleaf.

   
2.
The payments on account of the interest for the Bonds shall be made to the
Bondholders whose names shall be registered in the Company’s Bondholders
Register as holders at the end of the day of May 19 and of November 18 of each
year prior to the due date of such payment for the Series A Bonds (the “Record
Date”). Notwithstanding the aforesaid, the last payment of the interest and the
last payment of the Principal shall be made against the delivery of the Bond
Certificates to the Company at its registered office or in any other place
notified by the Company, no later than five (5) Business Days prior to the due
date of the last payment.
   

3.
Series A Bonds are issued according to the indenture (hereinafter: the
“Indenture”) of December 13, 2007, which was signed between the Company and Ziv
Haft Trusts Company Ltd. (hereinafter: the “Trustee”).

   
4.
All of the Series A Bonds shall rank equally, pari passu, in connection with the
Company’s undertakings pursuant to the Series A Bonds, with no right of
preference or priority of the one over another.
   

5.
This Series A Bond is issued subject to the terms and conditions specified
overleaf and to the conditions specified in the Indenture.





-28-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
TRANSFER OF THIS SECURITY DIRECTLY OR INDIRECTLY, WITHIN THE UNITED STATES OR TO
OR FOR THE ACCOUNT OR BENEFIT OF U.S. PERSONS IS PROHIBITED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT OF 1933
(THE "SECURITIES ACT") (RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES),
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.










Signed with the Company’s seal that was affixed on December 13, 2007







 
Xfone Inc.

-29-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
The Terms and Conditions Overleaf
1.
General
 

 
1.1
In this Series A Bond, the following terms shall have the meaning set forth next
thereto, unless the context implies otherwise:
 

The “Company” and/or the “Issuer”:
 
Xfone, Inc.
The “Indenture”:
 
 
The indenture signed between the Company and the Trustee on December 13 2007,
including the annexes that are attached thereto and constitute an integral part
thereof;
The “Prospectus”:
The Company’s prospectus which shall be published, if published, for the purpose
of, inter alia, the listing of the Series A Bonds on TASE, the removal of
restrictions on resale of the Series A Bonds pursuant to Section 15C of the
Securities Law, 5728-1968;
 
“Bonds” or “Series A Bonds”:
Registered Series A Bonds of the Company, whose terms and conditions are
specified in this Indenture, which shall be issued from time to time at the
Company’s sole discretion;
 
The “Trustee”:
Ziv Haft Trusts Company Ltd. and/or any entity that shall serve as trustee for
the holders of the Series A Bonds from time to time according to this Indenture;
 
“Register”:
The register of the holders of the Series A Bonds, according to the provisions
of Section 7 of the First Addendum to this Indenture;
 
“Holder of the Series A Bonds” and/or “Bondholder”:
A holder of Series A Bonds by a holding according to the meaning thereof in the
Securities Law, although on any matter that requires the identification of a
person as a holder of Series A Bonds, the definition shall include only a
Registered Holder and a Non-Registered Holder;
 
“Non-Registered Holder”:
The holder of an autonomous power of attorney from a transfer agent in respect
of a certain number of Bonds or in respect of a certain par value amount of
Bonds registered in its name in the Register (whereby the transfer agent’s proxy
is not barred from exercising his discretion in the vote).
 

 
-30-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
“Registered Holder”:
A person whose name is registered in the Register at the time being, and in the
event that several joint holders are registered in the Register, the joint
holder registered first in the Register, with the exception of a transfer agent;
 
“Series A Bond Certificate”:
A Series A Bond Certificate, in the form attached hereto as the First Addendum;
 
The “Law”:
The Securities Law, 5728-1968 and the regulations thereunder, as applicable from
time to time;
 
“Principal”:
The par value of the Series A Bonds;
 
“Trading Day”
A day on which transactions are performed on TASE;
 
“Business Day”:
A day on which the most banks in Israel are open for the performance of
transactions;
 
“TASE”:
The Tel Aviv Stock Exchange Ltd.
 
“Consumer Price Index” (“Index”):
The price index known as the “consumer price index”, including fruit and
vegetables, and which is published by the Central Bureau of Statistics and
Economic Research in Israel, including the said index even if published by
another official body or institution, and also including any other official
index that shall replace it, regardless of whether or not it shall be based on
the same data as the existing index. If it shall be replaced by another index to
be published by such body or institution, and such body or institution shall not
have determined the ratio between it and the replaced index, such ratio shall be
determined by the Central Bureau of Statistics, and if such ratio shall not be
determined as aforesaid, then the Trustee, in consultation with such economic
experts as shall be chosen thereby, shall determine the same;
 
The “Known Index”:
The last Consumer Price Index known;
 

 
-31-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
The “Basic Index”:
The Consumer Price Index for the month of October, 2007, published on November
15, 2007;
 
The “Payment Index”:
The index known on the date of the making of any payment on account of the
Principal or interest, although if the payment index is lower than the Base
Index, the payment index will be the Base Index;
 
“Issue”:
As defined in the preamble to this agreement;
 
“Date of the Issue”:
December 13, 2007
 

 
1.2
This Bond is one of a series of registered Series A Bonds in a total par value
of up to NIS 100,382,100. All of the Bonds of this series shall rank equally,
pari passu, in connection with the Company’s undertakings pursuant to the Series
A Bonds, with no right of preference or priority of the one over another.
 

 
1.3
The Company shall take action in order that the Bonds shall be listed for trade
on TASE, subject to the provisions of any law.
 

2.
Series A Bond Principal Payment Date
     
Subject to the other terms and conditions of the Bonds, the Series A Bond
Principal shall be paid in eight (8) equal annual installments, on December 1 of
each one of the years 2008 to 2015 (inclusive). The Series A Bond Principal is
linked to the Consumer Price Index as specified below in Section 4.
 

3.
The Interest
 

 
3.1
The Company undertakes to pay to the Series A Bondholders annual interest of 9%
(the “Interest for the Pre-Listing Period”). The Interest in respect of the
Series A Bonds shall be paid in biannual installments on June 1st and December
1st of each one of the years 2008 until 1015 (inclusive). The Interest for the
Pre-Listing Period shall be calculated and paid as follows:
 

 
3.1.1
The first interest payment, at the rate of 4.192%, for the period starting on
the Date of the Issue until May 31, 2008, shall be made on June 1, 2008 (the
“First Interest Period”).
 

 
3.1.2
Commencing from the second interest payment, the biannual interest payments will
be at the rate of 4.5%.
     

 
 
 
Notwithstanding the aforesaid in Sections 3.1.11 and 3.1.2 above, in the event
that the Company lists the Series A Bonds for trade on TASE, as specified in
Section 2.4 of the Indenture, then, as from the date of listing of the Series A
Bonds’ for trade on TASE and insofar as the Series A Bonds are actually listed
for trade on TASE, the interest rate that the unpaid balance of the Series A
Bonds shall bear will be 8% (a deduction in the annual rate of 1% (based on a
365-day a year calculation) (the “Reduced Interest”), for the period commencing
on the date of listing of the Series A Bonds for trade on TASE and ending on the
due date of the Series A Bonds. Insofar as the Series A Bonds shall be listed
for trade on TASE as aforesaid, the Company shall give a notice to TASE
concerning the effective date for such change in interest, the payment date and
the exact interest rate to be paid for interest period until listing for trade.
The listing for trade of the Series A Bonds shall be done shortly after the
publication of the Prospectus, but in any case no earlier than five (5) Business
Days after the publication date of the Prospectus as aforesaid.
     

 
__________________________________

1 The original document stated "2.1.1" due to typographical error.

-32-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

     
Only persons holding Series A Bonds at the end of the fourth Trading Day after
the publication of the Prospectus (the “Effective Date for Payment of the
Interest for the Pre-Listing Period”) shall be entitled to the payment of the
Interest for the Pre-Listing Period, which shall be paid twelve (12) days after
the Effective Date for Payment of the Interest for the Pre-Listing Period.
      
It is hereby clarified that on the date of the first interest payment which
shall occur after the listing of the Series A Bonds, the Bondholders will be
entitled to payment of the Reduced Interest, calculated according to the
interest period that shall remain commencing from the date of the listing of the
Series A Bonds until the date of the first interest payment which shall occur
after the listing as aforesaid.
      
Up until the date of listing on TASE, in any event in which due to an action
initiated by the Company or for any other reason, the rating of the Series A
Bonds shall have dropped from the rating given to the Series A Bonds on the date
of the first allotment thereof, A3 of Midroog (or a rating parallel thereto by
another rating company) to a rating of Baa1 of Midroog (or a rating parallel
thereto of another rating company), the annual interest rate to be borne by the
Series A Bonds shall be increased by one quarter percent (0.25%).
      
The last payment of the interest for the Series A Bonds shall be made on
December 1, 2015, together with the payment of the Series A Bond Principal and
against the delivery of the Series A Bond Certificates to the Company (the
“Final Payment Date”).
      
Payment of income tax shall be deducted from any interest payment as required by
law.

       
 
3.2
If the Series A Bonds are not listed for trade on TASE within 12 months from the
Date of the Issue, the following provisions shall apply:

 
 
3.2.1
Within one Business Day from the end of the twelve (12) months period commencing
on the Date of the Issue, the Company shall notify to the Series A Bondholders
(with a notice to the Bondholders as set forth in Section 21 of the Indenture),
TASE and the Trustee that the listing of the Series A Bonds for trade on TASE
was not completed. In this notice, the Company shall also notify the early
redemption date, which shall be the first Business Day after 30 days from the
date of such notice (the “Early Redemption Date”).
 

 
3.2.2
Any person holding Series A Bonds may (but shall not be required to) redeem the
same, in whole or in part. Any Series A Bondholder, who shall desire to redeem
the Bonds, in whole or in part, shall submit a written notice thereof on such
form as shall be determined by the Company (the “Early Redemption Notice”) in
addition to the Bond Certificate (if such was issued on the Bondholder’s name)
as well as a certification on exemption from withholding tax at source, if
applicable.
 

-33-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
3.2.3
As from the date on which the Company shall give such notice of the date of the
notice of early redemption, an Early Redemption Notice may be given, subject to
the provisions specified below.
         
Any Early Redemption Notice of a holder of Series A Bonds, which are registered
on such holder’s name in the Company’s Bondholder Register, shall be given to
the Company no less than ten days prior to the early redemption date, at the
registered office of Xfone 018 Ltd. or in any other place notified by the
Company.
 
The Early Redemption Notice of a person holding Series A Bondholder via the TASE
Members shall be given to the TASE Member via whom such person holds the Series
A Bonds sought to be redeemed no less than ten Trading Days prior to the early
redemption date.

 
 
3.2.4
In accordance with the By-law of the TASE Clearing House, the following
provisions shall apply to the giving of Early Redemption Notices:
 

 
3.2.4.1
Until six days prior to the date of the early redemption, the TASE Member shall
submit a written request to the Clearing House, separately for each subaccount,
specifying the quantity in respect of which early redemption is requested.
 
If a request for early redemption related to a quantity of Series A Bonds in
excess of the quantity registered to the TASE Member’s credit in the subaccount
to which the request refers, then it shall not be carried out and it shall be
returned to the submitting member with a statement of the reason therefor.
 

 
3.2.4.2
No later than the second Trading Day after the day on which the TASE Member
submitted to the Clearing House a request as specified in Subsection 3.2.4.1
above, the Clearing House shall give notice to the nominee company specifying
the total par value of the Series A Bonds for which requests for early
redemption have been submitted, together with the certifications for exemptions
from withholding tax at source.
 

 
3.2.4.3
No later than the second Trading Day after the Clearing House gave notice to the
nominee company as specified in Subsection 3.2.4.2 above, the nominee company
shall give notice to the Company, specifying the total par value of the Series A
Bonds for which requests for early redemption have been submitted, together with
the certifications for exemptions from withholding tax at source.
 

 
3.2.5
On the early redemption date of each requesting person, the Company shall redeem
the Series A Bonds for which Early Redemption Notices were given, such that the
holder of such Bonds shall be entitled to receive from the Company the sum of
NIS 1 for each 1 NIS of Bonds to be redeemed by the Company on such date, linked
to the index in accordance with the provisions of the Indenture. It is hereby
clarified that, beyond the provisions of Section 3.2.6 below, the Company shall
pay to the Series A Bondholders no payment and/or interest.
 

 
3.2.6
The interest that shall be accumulated for the Bonds as from the date of the
last interest payment before the early redemption date until the early
redemption date shall be paid to the Series A Bondholders who elected to execute
an early redemption pursuant to this section.
 

-34-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
3.2.7
Any Early Redemption Notice that was given to the Company or to the TASE Members
may not be canceled or modified.
 

 
3.2.8
It is hereby further clarified that the Company shall not redeem Bonds held by
any Series A Bondholder who shall not give an Early Redemption Notice to the
Company and such Bondholder will continue to hold the same subject to the
provisions hereof.
 

4.
Linkage Terms of the Principal and Interest
     
The Bond Principal and the interest thereon shall be linked to the Consumer
Price Index based on the Basic Index as follows:
 
Should it transpire, on the date of making of any payment on account of the
Principal and/or interest, that the Payment Index for such date had risen
compared to the Basic Index, then the Company shall increase the Principal
and/or interest payment, made thereby proportionately to the rate of change of
the payment index versus the Basic Index, provided, however, that should it
transpire that the Payment Index is identical to or lower than the Basic Index,
then the Payment Index shall be the Basic Index.
 
This linking method may not be modified.

 
5.
Principal and Interest Payments on the Bonds

     
 
5.1
The payments of the interest shall be paid to the Bondholders on the dates and
in accordance with the terms and conditions that are specified in Section 3
above, to Bondholders whose names shall be registered as holders in the
Company’s Register of Bondholders at the close of May 19 and November 18 of each
year prior to the date of making of each payment, except for the last payment of
the interest and the last payment of the Principal, which shall be made against
delivery of  Bond Certificates to the Company, either at its registered office
or at any other place notified by the Company, no later than five (5) Business
Days prior to the date scheduled for the last payment.
     

 
5.2
If the scheduled date for the making of any payment of Principal or interest
occurs on a day that is not a baking Business Day, then the date shall be
postponed to the next banking Business Day immediately thereafter without any
additional interest. A banking Business Day is a day on which the banks in
Israel are open for the transaction of business.

     
 
5.3
The payment of Principal and interest shall be made subject to the linkage terms
stated in Section 4 above.
     

 
5.4
Any payment under the Bonds to entitled persons shall be made by checks or wire
transfer to the bank account of the persons whose names shall be registered in
the Register of Bondholders and which shall be stated among the details to be
provided to the Company in advance and in writing, in accordance with the
provisions of Section 5.5 below. If the Company shall, for any reason beyond its
control, be unable to pay any amount to the persons entitled thereto, the
provisions of Section 6 below shall apply.

     
 
5.5
A holder of a Bond who shall be interested in informing the Company of the
details of the bank account for his crediting with payments pursuant to the
Bonds as aforesaid, or modifying the details of the said account or his
instructions with regard to the manner of payment, may do so by a notice in a
registered letter to the Company. However, the Company shall only fulfill the
instruction if the Company received it at least ten (10) days prior to the
effective date for the making of any payment pursuant to the Bonds.
 
In the event that the notice is tardily received by the Company, the Company
shall only act in accordance therewith with respect to payments, the effective
date for the making of which shall occur after the payment date close to the
date of receipt of the notice.
     

-35-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
5.6
In the event that the entitled person as aforesaid shall not have given the
Company in advance and in writing details of his bank account, to the credit of
which payments pursuant to the Bonds should be made, any such payment shall be
effected by way of a check to be sent by registered mail to his last address as
recorded in the Register of Bondholders. Dispatch of a check to an entitled
person by registered mail as aforesaid shall be deemed, for all intents and
purposes, as payment of the amount stated thereon on the date of mailing
thereof, provided that it is cleared upon proper presentation thereof for
collection.
 

 
5.7
Any payment on account of Principal and/or interest, which shall be paid in a
delay exceeding seven (7) Business Days from the date scheduled for the payment
thereof pursuant to the Bond Certificate as aforesaid, for reasons that depend
on the Company, shall bear arrears interest as defined below as from the date
scheduled for the payment thereof until its actual payment date. For this
purpose, the arrears interest shall be the maximal interest rate that shall be
customary at that time at Bank Hapoalim Ltd. for debit balances in Israeli
currency current accounts or checking accounts in which no credit facility is in
force, whichever is higher.
 

 
5.8
The transaction permit signed by Bank Hapoalim Ltd. shall apply, mutatis
mutandis, to all of the interest matters directly and/or indirectly in
connection with and/or in relation to the Series A Bonds.
 

 
6.
Abstention from Payment for a Reason Beyond the Company's Control
         
Any sum that is due to the Holder of the Series A Bonds and was not paid in
practice for a reason that is beyond the Company's control, while the Company
was ready to pay this sum, shall cease to bear interest and linkage
differentials from the date that was determined for its payment, whereas the
Holder of the Series A Bond shall only be entitled to the sums he would have
been entitled to on the date that was determined for the payment of the said
payment on account of the Principal, the interest and the linkage differentials.
 
The Company shall deposit in the hands of the Trustee, within 15 days from the
date which was determined for payment of the said payment, the sum of the
payment that was not paid for a reason beyond the Company's control, and a
deposit as aforesaid shall be deemed as a removal of the said payment, and in
the event of a removal of all that is due with respect to the Series A Bond, it
shall be deemed as the payment of the Series A Bond as well.
 
The Trustee shall invest any sum as aforesaid, in the framework of trust
accounts in its name and to its order in favor of the said Bondholders, in such
investments as it is allowed to make in accordance with the Indenture and the
laws of the State of Israel, all as the Trustee shall deem fit and subject to
the provisions of the law. Having done so, the Trustee shall not be liable to
the entitled persons, due to such amounts, other than for the consideration
received from the realization of investments, after deduction of the expenses
associated therewith. The Trustee shall hold the aforementioned sums and invest
them in the aforesaid manner until a year has passed from the Bonds’ Final
Redemption Date. After the said date, the Trustee shall return the sums accrued
in its hands, including profits deriving from the investment thereof, to the
Company which shall hold such sums in escrow for the Bondholders.
     

 
 
7.
The Register of the Holders of the Series A Bonds

-36-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 

   
The Company shall hold and maintain a Register of Bondholders for each series,
in which shall be recorded the names and addresses of the Bondholders, numbers,
and the par value of the Bonds registered in their names. In addition, any
transfer of title to the Bonds shall be recorded in the Register. The Trustee
and any Bondholder shall be entitled, at any reasonable time, to review the
aforesaid Register. The Company is entitled to close the Register from time to
time for a period or periods that shall not exceed a total of thirty (30) days a
year.
 
The Company shall not be obligated to record in the Register any notice with
respect to an explicit, implied or assumed Trust, or with respect to any pledge
or encumber of any kind whatsoever or any right in equity, claim or offset or
any other right, with respect to the Bonds. The Company shall only acknowledge
the title of the person in whose name the Bonds were registered, provided that
the legal successors, administrators or executors of the registered holder and
any person who shall be entitled to the Bonds due to the bankruptcy of any
registered holder (and if it is a corporation – due to its dissolution) shall be
entitled to be registered as their holder, after providing proof that is
satisfactory in the Company's opinion to prove his right to be registered as the
Bonds' holder.
     
 
8.
Split of Series A Bond Certificates and the Transfer thereof
     

 
[a]
Each Bonds Certificate may be split into a number of Series A Bonds Certificates
in which the total par value of the Bonds is equal to the par value sum of the
Series A Bonds that were included in the Certificate for which the split is
being requested. A split of a Certificate as aforesaid shall be carried out by a
split application signed by the registered holder of the same Series A Bonds for
which the split is being requested, against handing over the Certificate for
which the split is being requested to the Company. The split shall be carried
out within thirty (30) days from the end of the month in which the Certificate
was handed over together with the split application at the Company's office. The
new Series A Bonds Certificates that shall be issued following the split shall
each have par value sums in whole New Israeli Shekels. Any and all expenses
entailed by the split, including levies, if any, shall be borne by the split
applicant.
     

 
[b]
The Bonds may be transferred with respect to any par value sum, provided it is
in whole New Shekels. Any transfer of the Bonds that is not carried out through
the TASE trade, shall be carried out by a transfer deed prepared in the
customary language for share transfers, properly signed by the registered holder
or his legal representatives, as well as by the transferee or his legal
representatives, which shall be delivered to the Company attached with Bonds
Certificates that are transferred according to the transfer deed, and any other
proof that is required by the Company for proving the transferor's right to
transfer the Bonds. In the event that any mandatory payment applies to the
transfer deed of the Bonds, the transfer applicant shall deliver proof with
respect to its payment to the Company, which proof shall be to the Company's
satisfaction.
         
It is hereby clarified that any and all expenses associated with the transfer,
including levies, if any, shall apply solely to the transfer applicant.
 

 
(1)
In the event of transfer of only part of the par principal amount of the Bonds
in such Certificate, the Certificate shall first be split according to the
provisions of Section [A] above into several Bond Certificates as called for
thereby, such that the sum total of all principal amounts stated therein be
equal to the par principal amount of such Bond Certificate.
 

 
(2)
After all the aforesaid terms are fulfilled, the transfer shall be recorded in
the Register.
 

 
(3)
All the expenses and the fees that are entailed by the transfer shall apply to
the transfer applicant.
 

 
9.
Receipts as Proof
         
Without derogating from any other term of the Bonds' terms, a signed receipt by
any Holder of a Series A Bond shall constitute as proof of the full removal of
any payment that was made by the Company due to that Series A Bond.
 

-37-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
10.
Replacement of Series A Bond Certificates
         
In the event that this Series A Bond Certificate shall become worn out, lost or
destroyed, the Company shall be entitled to issue a new Series A Bond
Certificate in its stead under the same terms. Taxes and other levies as well as
other expenses that are entailed in issuing the new Certificate, shall apply to
the person requesting the aforesaid Certificate (including expenses in
connection with proving his title to the bond and in connection with
indemnification and/or insurance coverage that the Company shall request, if it
shall so request in connection therewith). In the event of wear and tear, the
worn out certificate shall be returned to the Company prior to the new
certificate being issued.
 

 
11.
Taxation
         
For details about taxation of the Holders of the Series A Bonds, the Bondholder
is referred to the Third Addendum to the Indenture.

-38-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
Xfone, Inc.

 
Second Addendum

 
Meetings of the Holders of the Series A Bonds
 

[a]
The Bonds Trustee or the Company is entitled to convene the Bondholders to a
Bondholders meeting. In the event that the Company convenes such a meeting, it
must immediately send a written notice to the Trustee with respect to the place,
day and time in which the meeting will take place as well as with respect to the
matters that will be discussed in the meeting. Meetings shall take place in
Israel. If no notice with respect to another place for convening the meeting has
been given, the meeting shall take place at the offices of the subsidiary Xfone
018 Ltd. or at another place agreed upon between the Trustee and the Company.
 

[b]
The Company shall be obligated to convene a meeting as aforesaid according to a
written request by the Trustee or by the holders of at least ten percent (10%)
of the par value of the unpaid balance of the Bonds’ principal who addressed the
Trustee with a reasoned written request for convening a meeting by the Trustee,
a reasonable time before the date they request for convening the meeting, and
they have been refused by the Trustee, or their request has been ignored in a
way that constitutes a breach of the Trustee's undertakings according to this
Indenture and according to the law. In the event that the persons seeking to
convene the meeting are Holders of Series A Bonds, the Company and/or the
Trustee, as the case may be, shall be entitled to require of such persons,
including as a precondition, indemnification for the reasonable expenses that
are involved in the matter. It is clarified that the Company's right to
indemnification from the requesting persons is conditioned on that the par value
balance of the Series A Bonds in circulation, represented by the requesting
persons, is lower than 50%.
 

[c]
With respect to each Bondholders meeting, the Bondholders and the Trustee shall
be given an advance notice of at least fourteen (14) days, which shall describe
the place, date and the time of the meeting, as well as a general indication of
the issues that shall be discussed in the meeting. In the event of convening the
meeting by the Trustee, a notice as aforesaid shall be given to the Company as
well.
 

[d]
In the event that the objective of the meeting is for the purpose of adopting a
special resolution, the advance notice shall be of at least 21 days and shall
also include a summary of the proposed resolution.
 

[e]
The Trustee shall be allowed to shorten the advance notices periods if it
believes that a postponement in convening the meeting constitutes an
infringement to the Bondholders' rights.
 

[f]
Any notice on behalf of the Company or the Trustee to the Bondholders, may be
given by an announcement published in two (2) Israeli widespread Hebrew daily
newspapers, or by sending the notice to each Bondholder via registered mail
according to his last known address registered in the Register, and any notice
that is published or sent as aforesaid shall be deemed as delivered on the day
it is published in the newspaper or three (3) business days after it was
delivered by mail, as the case may be.
 

[g]
In addition, after the listing of the Series A Bonds, in the event of convening
of a meeting by the Company or the Trustee, the Company shall publish an
immediate report.
 

[h]
Prior to listing the Series A Bonds – any resolution lawfully adopted in a
meeting convened as aforesaid, shall not be disqualified, in the event that the
meeting was mistakenly not informed of to holders of less than ten percent (10%)
of the par value of the unpaid balance of the Bonds Principal. In the event that
the Series A Bonds are listed – any resolution lawfully adopted in a meeting
convened as aforesaid shall not be disqualified, in the event that the meeting
was mistakenly not informed of to any of the Series A Bondholders.
 

[i]
The chairman of the meeting shall be a person appointed by the Trustee. In the
event that the Trustee shall not have appointed a chairman as aforesaid or that
the person appointed by the Trustee is absent from the meeting, the present
Bondholders (or their proxies) shall select a chairman from their number. The
Bondholders meeting shall commence once it is proven that the required legal
quorum for beginning the discussion is present.
 

[j]
Subject to the legal quorum required for terminating a Trustee according to the
law, in the Bondholders meetings, to the exclusion of what is described in
Section N below, the legal quorum shall constitute of at least two (2)
Bondholders who are present in person or by a proxy, who jointly hold or
represent at least ten percent (10%) of the par value of the unpaid balance of
the Bonds Principal at that time.
 

-39-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
[k]
In the event that within half an hour from the time that was set for the
beginning of the meeting there is no such legal quorum, the meeting shall be
postponed to the same day in the following week, at the same place and at the
same time (without the need of an additional notice), and in the event that that
day is not a business day – the next business day after that day (without the
need of an additional notice), or to a different day, place and time, as the
person convening the meeting shall determine, under condition that the person
convening the meeting has informed at least seven (7) days in advance with
respect to the holding of an adjourned meeting as aforesaid, in the same manner
in which the notice with respect to the original meeting was given, and shall
mention that if there is no legal quorum at the adjourned meeting as aforesaid,
the legal quorum shall be two (2) Bondholders that present in person or by their
proxies, without consideration of the par value of the Bonds they hold. A notice
as aforesaid may also be given in the notice convening the meeting that was
adjourned.
 

[l]
In the event that there is no legal quorum in the postponed meeting as
aforesaid, two Bondholders that are present in person or by their proxies, who
hold any quantity of Bonds, shall be the legal quorum.
 

[m]
According to the agreement of the holders of the majority of the par value of
the unpaid Bonds Principal balance that are present at the meeting in person or
by their proxies, and there is a legal quorum present at the meeting, the
chairman is entitled to, and according to the demand of the meeting he must,
postpone the meeting from time to time and from place to place, as the meeting
decides. In the event that the meeting has been postponed for ten (10) days or
more, notice with respect to the adjourned meeting shall be given in the same
manner in which a notice is given with respect to the first meeting (including
an immediate report). Apart from the aforesaid, the Bondholders shall not be
entitled to receive any notice with respect to an adjourned meeting and/or with
respect to the matters that will be discussed in the adjourned meeting. No
matters shall be discussed in the adjourned meeting other than matters that
could have been discussed in the meeting in which the adjournment was decided
upon.
 

[n]
At a meeting convened for the adoption of any one of the resolutions specified
below ("Special Resolution"), legal quorum shall be formed upon the presence at
the meeting of the holders of at least fifty percent (50%) of the par value of
the unpaid balance of the Bond Principal or, at an adjourned meeting, upon the
presence of the holders, in person or by proxy, of at least ten percent (10%) of
the aforesaid balance:
 

 
[1]
A change of the Indenture;
 

 
[2]
Any material amendment, change or arrangement of the Bondholders' rights,
whether these rights derive from the Bonds, the Indenture or otherwise, or any
material settlement or waiver with respect to these rights;
 

 
[3]
Setting up the Bonds for immediate payment;
 

[o]
It is hereby clarified that in the legal quorum for the purpose of holding the
general meeting for adopting a Special Resolution and in the number of voters
for a Special Resolution as aforesaid, there will be no taking into
consideration of the votes of Bondholders that are holders of control in the
Company, or corporations that are controlled by the holders of control in the
Company, as these terms are defined in the Securities Law, to the exclusion of
whoever of the aforementioned that is an investor who is considered one of the
investors listed in the First Addendum to the Securities Law (for the matter of
Section 15A(b)(1) of the Securities Law), due to Bonds that he is not holding
for himself, and that his vote due to these Bonds shall be taken into
consideration.
 

[p]
The voting method in the meetings of the Holders of Series A Bonds of the
Company, if and as long as no detailed guidelines and/or arrangements are issued
in the TASE clearinghouse's by-laws with respect to voting in the meetings of
companies that were incorporated outside of Israel and are issued on TASE, shall
be as detailed below:
 

 
The following procedure shall apply in any case of convening a general meeting
of the Holders of Series A Bonds with respect to Non-registered Holders:
 

-40-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
Holders of the Series A Bonds for whom a Series A Bond is registered with a TASE
member, which Series A Bond is included in the Series A Bonds that are
registered in the name of the transfer agent who shall seek to vote at a general
meeting, shall approach the TASE member with which their right to a Series A
Bond is registered as aforesaid and request that the TASE member act, through
the TASE clearinghouse, to receive a power of attorney from the transfer agent
in their name or in the name of an authorized representative on their behalf.
 

 
A Holder of a Series A Bond for whom a Series A Bond is registered with a TASE
member may participate and vote at a meeting only if he presents a power of
attorney as aforesaid, and he may not prove his title and participate in a vote
by way of presenting proof of title (as this term is defined in the Companies
Law) from the TASE member with respect to his holdings of Series A Bonds.
 

 
The transfer agent shall approach the TASE clearinghouse and request that the
clearinghouse approve that the power of attorney requests that were transferred
to the clearinghouse as aforesaid, according to a list of the desired quantity
with each clearinghouse member, were indeed held, by the clearinghouse members
as detailed in the list. Once the approval of the clearinghouse is received as
aforesaid, the transfer agent shall present to the Holders of the Series A Bonds
powers of attorney according to the power of attorney requests, in which the
transfer agent shall authorize each of the Non-registered Holders of the Series
A Bonds to vote in the general meeting according to his discretion due to the
sum of the par value of a holder as aforesaid, as well as note that each of the
Bondholders is entitled to deliver to the Company by the date of the meeting a
power of attorney on his behalf in which he authorizes another person to vote in
his name.
 

 
If and insofar that guidelines and/or detailed arrangement shall be issued in
the clearinghouse by-laws with respect to voting in meetings of companies that
were incorporated outside of Israel and are issued on the Tel Aviv Stock
Exchange Ltd., the provisions and/or arrangements as aforesaid shall apply
subject to their adjustment to the laws of the State of Nevada, and under
condition that the Trustee is convinced that the changes and adjustments
according to this paragraph in this Section P do not harm the Bondholders'
rights.
 

[q]
The Bondholders are entitled to participate and vote at each general meeting
through proxies. At each Bondholder's vote, the vote shall be conducted
according to a count of votes, such that each Bondholder or his proxy shall be
entitled to one vote for each par value NIS 1 of the total unpaid par Principal
of the Bonds by virtue of which he is entitled to vote. In the event of joint
holders, the only vote accepted shall be that of the person requesting to vote
that is registered first in the Register, whether in person or through a proxy.
 

[r]
A Bondholder or his proxy may vote part of his votes for a certain proposed
resolution, and another part against, and due to another part to abstain, all as
he deems fit.
 

[s]
The Trustee that participates in the meeting according to the Company's
invitation, shall participate with no voting rights.
 

[t]
The required majority for adopting an ordinary resolution of the general meeting
is an ordinary majority of the number of votes that are represented in the
meeting and are voting for or against. The required majority for adopting a
special resolution in a meeting as aforesaid in Section [N] above is a majority
of no less than 75% of the number of votes that are represented in a vote as
aforesaid.
 

[u]
A resolution to change the Indenture shall be adopted by a special resolution
and subject to the provisions of the Securities Law.
 

[v]
The declaration of the chairman with respect to the adoption or rejection of a
resolution, and the record on this matter in the minutes of the meeting, shall
serve as conclusive evidence of such fact.
 

-41-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
[w]
A letter of appointment that appoints a proxy shall be in writing and shall be
signed by the principal or by his attorney who is duly authorized in writing to
do so. In the event that the principal is a corporation, the appointment shall
be carried out by a written authorization duly signed by the corporation,
accompanied by an attorney’s certification of the validity of the signature. A
proxy does not have to be a Bondholder himself. A letter of appointment and the
power of attorney or the other certificate according to which the letter of
appointment was signed, shall be deposited in the Company's office no less than
forty eight (48) hours before the date of the meeting with respect to which the
power of attorney has been given, unless it is determined otherwise in the
notice that convenes the meeting. A vote cast in accordance with the conditions
of the document appointing a proxy shall be valid notwithstanding the prior
passing or declaration of incapacity of the principal or termination of the
letter of appointment or transfer of the Bond voted, unless written notice of
such passing, incapacity decision, termination or transfer, as the case may be,
shall have been received at the Company's registered office prior to the date of
the meeting. Any corporation that is a Bondholder is entitled, according to a
written authorization lawfully signed, to authorize a person it deems fit to act
as its representative in each Bondholders meeting, and the authorized person
shall be entitled to act on behalf of the corporation he represents.
 

[x]
The chairman of the meeting shall arrange for the taking of minutes of any and
all deliberations and resolutions at every Bondholders’ general meeting, and for
the keeping thereof in the book of minutes of the Bondholders’ meetings. Any
minutes that is signed by the chairman of the meeting in which the resolutions
were adopted and the deliberations were conducted, or signed by the chairman of
the meeting that took place immediately after, shall serve as proof of the
matters that are recorded in it, and as long as it is not proved otherwise,
indeed every decision recorded in the minutes of such a meeting shall be deemed
as lawfully adopted.
 

[y]
A person or people that shall be appointed by the Trustee, the Company secretary
and any other person or people that are authorized to do so by the Company,
shall be entitled to be present at the Bondholders meetings.
 

[z]
The Trustee shall examine the need to convene class meetings in events in which
there are different interests among the Bondholders, according to the
circumstances. The Company and the Trustee shall act to convene class meetings
of the Bondholders according to the provisions of any law, the case law, the
provisions of the Securities Law and the regulations and guidelines that are
issued by its virtue.
 

[aa]
The Company represents that the method of voting through a letter of appointment
and/or a power of attorney as aforementioned, does not contradict the provisions
of the law that apply in the USA with respect to voting in meetings.

-42-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]




 
Xfone, Inc.

 
Third Addendum

 
Taxation of the Securities Offered in the Private Placement
 

1.
Taxation in Israel
 

 
On July 25, 2005, the Knesset adopted a law for the amendment of the Income Tax
Ordinance (No. 147), 5765-2005 (the "Amendment"). The Amendment was published in
the Official Gazette on August 10, 2005, and took effect on January 1, 2006. The
amendment significantly changes the provisions of the Income Tax Ordinance [New
Version], 5721-1961 (the: "Ordinance") with regard to taxation of securities
that are traded at TASE. On the date of execution of this Indenture, all the
regulations that are expected to be published following the Amendment, have not
yet been published. In addition, on the date of executing this Indenture there
exists no accepted practice with regard to some of the provisions of the
Amendment, and there is also no case law that interprets all the new tax
provisions in the Amendment.
 

 
As accepted at the time of making decisions with respect to investment of
monies, the tax implications related to the investment in the offered bonds must
be considered. The provisions that are included below with respect to taxation
of the Series A Bonds do not purport to constitute an authorized interpretation
of the provisions of the law, and do not replace professional advice, according
to the special characteristics and unique circumstances of each investor.
 

 
The tax arrangements in Israel described in the summary below shall apply to the
offered securities, including income from interest:
 

 
1.1
Capital Gain from the Sale of the Offered Securities
         
According to Section 91 of the Ordinance, real capital gains from the sale of
securities by an individual, a resident of Israel, are taxed according to the
individual's marginal tax rate in accordance with Section 121of the Ordinance,
but no more than 20%, and the capital gains shall be deemed as the highest
bracket in his taxable income scale. Other than with respect to the sale of
securities by an individual who is a "material shareholder" in the Company –
that is, the holder, directly or indirectly, by himself or jointly with
another2, of at least 10% of one or more of the means of control1 in the Company
– at the time of the sale of the securities, or at any other time in the 12
months prior to the sale as aforesaid, which the tax rate regarding real capital
gains in his possession, will be no more than 25%. In addition, with respect to
an individual who claimed real interest and linkage differentials expenses due
to the securities, the real capital gains from the sale of the securities shall
be charged tax at a rate of 25%, until determination of directives and
conditions for the deduction of real interest expenses according to Section
101A(a)(9) of the Ordinance. The reduced tax rate as aforesaid shall not apply
with respect to an individual that the income in his possession from the sale of
the securities is deemed as income from a "business" according to the provisions
of Section 2(1) of the Ordinance. With respect to an individual as aforesaid,
the profit from the sale of securities will be liable for tax at the marginal
tax rate that applies to him pursuant to the tax rates set forth in Section 121
of the Ordinance (up to 47% in 2008).
 
A body of persons shall owe tax on real capital gains from the sale of unlisted
securities at a rate of 25%. In the event of listing the securities in the Bonds
stock exchange, the body of persons shall owe tax on real capital gains from the
sale of Bonds at companies' tax rate, which shall be gradually reduced until a
rate of 25% in the 2010 tax year and onward (27% in the 2008 tax year and 26% in
the 2009 tax year). However, a body of persons to which the provisions of
Section 6 of the Income Tax Law (Adjustments due to Inflation), 5745-1985, or
Section 130A of the Ordinance did not apply, prior to  the publishing date of
the Amendment, shall be charged tax in any event at a rate of 25% due to real
capital gains as aforesaid.

 
_____________________________
2 As this term is defined in Section 88 of the Ordinance.
-43-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 

   
 
An exempt mutual fund as well as provident funds and bodies that are exempt from
tax according to Section 9(2) of the Ordinance, are exempt from tax due to
capital gains from the sale of securities as aforesaid. A liable mutual fund's
income from the sale of securities, shall be subject to the tax rate applicable
to the income of an individual for whom the income does not constitute income
from a "business".
 
Losses in the tax year originating from the sale of the securities offered in
the tax year, shall be offset against capital gains and land betterment,
including gains from the sale of a security, traded or not, Israeli or foreign,
and in addition, against interest and dividends that shall have been paid due to
such security or due to other securities (provided that the tax rate that
applies to interest or dividends as aforesaid does not exceed 25%), in that tax
year. Setoff of the losses shall be carried out in a manner of offsetting
capital losses against capital gains or income from interest or from dividends
as aforesaid.
 
In the sale of the offered Bonds, withholding tax of 30% will be deducted from
the consideration in accordance with the Income Tax Regulations (Deduction from
Payments for Services or Assets), 5737-1977, provided that the recipient shall
have produced a certificate indicating another withholding tax rate, or is not
included in the list of exempt bodies that is included in the schedule to these
Regulations.
 
Upon the Bonds listing on TASE, withholding tax shall be deducted from the real
capital gains in accordance with the Income Tax Regulations (Deduction from
Consideration, Payment or Capital Gains in a Sale of a Security, in the Sale of
a Mutual Fund Unit or in a Future Transaction), 5763-2002. According to these
Regulations, a taxpayer who pays consideration to a seller in the sale of the
securities, shall deduct tax at a rate of 20% from the real capital gains, when
the seller is an individual, and at a rate of 25% from the real capital gains,
when the seller is a body of persons. That, subject certificates of exemption
from withholding tax and subject to setoff of losses which the person deducting
withholding tax is authorized to perform. In addition, withholding tax will not
be deducted for provident funds, mutual funds and additional bodies that are
exempt from deduction of withholding tax according to the law. It shall be noted
that in the event that at the time of the sale the full withholding tax shall
not have been deducted from the real capital gains, the provisions of Section
91(d) of the Ordinance and the instructions thereunder with respect to reports
and payment of an advance due to a sale as aforesaid, shall apply.
 
As a rule, taxes that were paid in the United States due to a sale of the
securities shall be allowed to be credited against tax that is paid in Israel in
accordance with the provisions of the Ordinance and the Treaty (as it is defined
in Section 2 below).
 
See Section 2 below with respect to federal taxing in the United States and the
provisions of the Treaty with respect to the sale of the offered securities.
     

 
1.2
The Tax Rate that shall Apply to Interest Income from Bonds
   
 
In accordance with Section 125C(b) of the Ordinance, an individual shall be
liable for tax at a rate no higher than 20% on interest or discount fees
originating from Bonds that are fully linked to the Index, and such income shall
be deemed as the highest bracket in his taxable income scale. The aforesaid tax
rate shall not apply at the existence, inter alia, of one of the following
conditions:
 
(1) The interest is an income from a "business" according to Section 2(1) of the
Ordinance or it is registered in the individual's books or it is subject to
registration as aforesaid; (2) the individual claimed a deduction of interest
and linkage differentials expenses due to the security; (3) the individual is a
material shareholder in the company that is paying the interest. In cases such
as the aforesaid, the individual shall be liable for tax on interest or discount
fees at the individual's marginal tax rate in accordance with Section 121 of the
Ordinance.
 
The tax rate which applies to income from interest or discount fees of a body of
persons that is an Israeli resident, which is not a body of persons that the
provisions of Section 9(2) of the Ordinance apply in determination of its
income, other than with respect to Section 3(h) of the Ordinance regarding
interest that has accrued, is the companies' tax rate, that shall be gradually
reduced until a rate of 25% in the 2010 tax year onward (29% in the 2007 tax
year, 27% in the 2008 tax year and 26% in the 2009 tax year).

 
-44-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

   
An exempt mutual fund, as well as provident funds and bodies that are exempt
from tax according to Section 9(2) of the Ordinance, are exempt from tax due to
income from interest or discount fees as aforesaid, subject to the provisions of
Section 3(h) of the Ordinance with respect to interest or discount fees which
shall have been accrued in the period of the holding of another. A liable mutual
fund's income from interest or discount fees, shall be subject to the tax rate
applicable to the income of an individual for whom the income does not
constitute income from a "business".
 
In the redemption of a bond, the linkage differentials shall be deemed as part
of the consideration, and the provisions of the Ordinance with respect to the
calculation of the capital gains shall apply, as described above.
 
In accordance with the Income Tax Regulations (Deduction from Interest,
Dividends and Specific Profits), 5766-2005, the rate of withholding tax to be
deducted from interest (as defined in the aforementioned Regulations) that is
paid on bonds, fully linked to the Consumer Price Index, is 20% with respect to
an individual (a foreign resident as well) who is not a material shareholder of
the company paying the interest, in accordance with the maximum marginal tax
rate according to Section 121 of the Ordinance with respect to an individual who
is a material shareholder of the company paying the interest, and according to
the companies' tax with respect to a body of persons.
 
The Company shall deduct withholding tax from the interest payments to be paid
thereby to the Bondholders, such withholding tax which it is obligated to
deduct, other than with respect to bodies that are exempt from withholding tax
as aforesaid in accordance with the law in Israel.
 
The Company has opened a deductions file in Israel for the purposes of deduction
and reporting to the Tax Authorities in Israel with respect to payments of
interest, dividend, redemption or any other payment which is liable for tax
deduction in respect of the bonds offered pursuant to the Indenture.
 
The Company shall act in accordance with the provisions of the Treaty between
the U.S. government and the Israeli government with respect to taxes on income
which was executed on November 20, 1975, as amended in the protocols of May 30,
1980 and January 26, 1993 (the “Treaty”).
 
In the event of a change to the double taxation agreement, the Company shall
give notice thereof in an immediate report prior to or in proximity to
performance of payment to the bondholders.
 
In the absence of a double taxation agreement, and if withholding tax is
applicable to foreign residents according to the foreign law, the Company shall
act according to the “residency certificates” mechanism.
 
 
1.3
Expansion of the Bond’s series in the Future
         
In the case that the Company will issue additional bonds of the series in the
future, in the context of an expansion of a series, at a different discount rate
than the discount rate for such series (including no discount), the Company will
approach the Tax authority, prior to the expansion of the series (that is, until
the date of the actual allotment of the additional bonds), in order to receive
the approval thereof that pertaining to the deduction of withholding tax from
the discount fees with respect to the bonds, a uniform rate of deduction will be
determined for the bonds of the relevant series, according to a formula which
weights the different discount rates in such series, if any (the “Weighted
Discount Rate”). In the case of receipt of an approval as aforesaid, the Company
will calculate, prior to expansion of the series, the Weighted Discount Rate due
to all of the bonds of the series, in accordance with such approval, and prior
to the expansion of the series the Company will submit an immediate report in
which it will announce the Weighted Discount Rate for the whole series, and will
deduct tax on the dates of the redemption of the bonds of the series, according
to the Weighted Discount Rate, as aforesaid, and in accordance with the
provisions of the law. In such case, all the remaining provisions of the law
pertaining to the taxation of discount fees will apply. If such approval will
not be received from the Tax Authority, the Company will deduct withholding tax
from the discount fees with respect to the whole series of the bonds in
accordance with the higher discount rate that shall have been created due to
such series.
 

 
-45-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

   
In any case of expansion of the bonds’ series, for any reason whatsoever, if the
discount rate which will be determined in the context of issuance of bonds from
the series will be higher than the discount rate of the series immediately prior
to the expansion of the series (including no discount), cases are possible in
which the Company will deduct withholding tax due to discount fees at a rate
that is higher than the discount fees which shall have been determined for
anyone who held the bonds of the series prior to the expansion of the series
(the “Excess Discount Fees”), whether or not an approval shall have been
received from the Tax Authority for the determination of a uniform discount rate
for the series. A taxpayer who held the bonds of the series prior to the
expansion of the series, and until payment of the bonds held by him, will be
entitled to file a tax report with the Tax Authority, and receive a tax refund
at the level of the tax that shall have been deducted from the Excess Discount
Fees, insofar as he is entitled to a refund as aforesaid according to law.
     


2.
Federal Taxation in the United States
     
This Section summarizes various tax implications of the Federal estate tax and
income tax in the United States on the purchase, holding and sale of the Series
A Bonds (the "Offered Securities"). This Section is only relevant to an "Israeli
Holder" (as defined below), who holds the Offered Securities as a capital asset
for U.S. tax purposes. This Section does not constitute an exhaustive
description of all the possible tax implications.
 
This Section is based on the U.S. Federal Income Tax Law of 1986, as amended
(the "Compilation"), the legislative history of the Compilation, existing or
proposed directives thereof, the Treaty, resolutions of the United States tax
authorities and courts as were published, all as they are valid as of the date
of execution of this Indenture. These laws are subject to changes which may
apply retroactively.
 
For the purposes of this Section, an "Israeli Holder" is any holder (including
an Israeli corporation and an individual Israeli resident for tax purposes in
Israel) who is an Israeli resident for purposes of the Treaty, is entitled to
benefits by virtue of the Treaty, is the beneficiary of the Offered Securities,
provided he is not one of the following: (a) a citizen or resident of the United
States; (b) a former citizen or resident of the United States who is subject to
the special rules in accordance with Section 877 of the Compilation; (c) A
corporation that was incorporated according to the laws of the United States or
one of the states of the United States; (d) a trust that is subject to the
supervision of the United States courts and all its material resolutions are
controlled by one or more Americans or it has elected to be American according
to the treasury regulations in the United States; or (e) an estate whose income
is subject to United States Income Tax without consideration of the source of
the income.
 
This Section does not address all the tax implications which may be relevant to
Israeli Holders in light of their unique circumstances or because they are
subject to special laws, including, inter alia, banks, insurance companies,
individuals who received the Offered Securities through the exercise of employee
options or as compensation, and Israeli corporations which hold (directly or
indirectly) at least 10% of the Company's voting power. In addition, this part
does not discuss local or state tax aspects and non-U.S. tax implications.
 
Israeli Holders who are considering to purchase the Offered Securities are
advised to consult with their tax advisors with respect to the applicability of
the United States tax laws and Federal estate tax with respect to their specific
circumstances and with respect to the implications of the state and local tax
laws, foreign (non-U.S.) tax laws and the applicability of the Treaty.

 
-46-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
2.1
Interest that is Paid due to the Bonds
         
Interest that is paid to an Israeli Holder due to the Bonds shall not be subject
to Federal withholding tax in the U.S., where an "exemption for interest from
passive income" applies, that is:
     

 
[a]
The Israeli Holder does not, directly or indirectly, actually or potentially,
hold 10% or more of the total voting rights in all classes of shares;
 

 
[b]
The Israeli Holder is not:
 

 
[1]
A foreign controlled company associated with the Company by way of share
holding; or
 

 
[2]
A bank which has received the Bonds by way of granting credit in continuation to
a loan agreement executed as part of its regular course of business; and
 

 
[c]
The beneficiary of the Bonds delivers his name and address and confirms, subject
to the penalties for perjury prescribed by law, that he is not a U.S. resident,
in accordance with the documentation requirements as shall be described below
("Documentation Requirements For The Purpose Of Reduced Tax Deduction Or An
Exemption From Tax Deduction").
 

 
[d]
A securities clearing organization, bank or other financial institution which
holds securities of customers in the ordinary course of its business and which
holds the bonds in this framework, confirms to the payer or the payer’s
representative, subject to the penalties for perjury prescribed by law, that
such declaration was received from the equitable right holder thereby or by a
financial institution between it and the equitable rights holder, and presents
to the payer or the payer’s representative a copy of such declaration.
 

   
Interest paid to an Israeli Holder, to whom the exemption for interest from
passive income does not apply and who has no business or trade that are
effectively associated with the United States, shall be liable for U.S. Federal
withholding tax at the rate of 30%. If the Israeli Holder is entitled to enjoy
the Treaty’s benefits and meets the documentation requirements that shall be
described below, then the withholding tax rate shall be 17.5% (or 10% in the
case of certain Israeli financial institutions).
 
Special provisions shall apply in the case that the interest shall be deemed as
associated with a business or trade of the Israeli Holder in the United States.
See discussion below with respect to "income that is effectively associated with
the United States".
 
 
2.2
Interest, Dividends and Capital Gains that are Associated with a Business or
Trade in the United States
         
If interest that was paid due to the Bonds, dividends that were paid due to the
holding of ordinary shares of the Company or a profit from the sale of the
Offered Securities, are associated with a business or a trade of the Israeli
Holder in the Unites States, and such interest, dividends and profit are
attributed to a Permanent Establishment (as defined in the Treaty) of the
Israeli Holder in the United States, such payments will be subject to U.S.
Federal Income Tax at the ordinary rates that apply to United States residents,
and in addition in the case of an Israeli Holder that is a corporation, it shall
be subject to branch profit tax of 30% (or at the rate of 12.5% in accordance
with the Treaty) that applies to income after tax (may be amended) that is
effectively associated with the activity of the business or trade in the United
States, and is not invested and remains in the Israeli Holder's business in the
United States.
 

 
-47-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]

         
Interest and dividend payments that are associated with the Israeli Holder's
business or trade in the United States are exempt from withholding tax, provided
that the Israeli Holder has supplied a U.S. W-8ECI Income Tax form.

 
 
2.3
Documentation Requirements for the purpose of Reduced Tax Deduction or an
Exemption from Tax Deduction
   
 
Even if the Israeli Holder is entitled to a reduced tax rate or an exemption
from tax deduction, whether by virtue of the Treaty or in accordance with the
internal United States law, as a rule 30% withholding tax shall apply to the
interest or dividend payments, unless the Israeli Holder has presented to the
Company or to the body through which he trades the shares (broker etc.) with
respect to the payments:
 

 
[a]
A valid U.S. W-8BEN form (in the case of payment of income that is effectively
associated with the United States, a W-8ECI form) or another accepted
alternative form according to which the Israeli Holder confirms, subject to the
penalties for perjury prescribed by law, law that he (or in the case of an
Israeli Holder which is a partnership, an estate or a trust, these forms confirm
that every partner in a partnership or the beneficiary of the estate or the
trust) is not American, and confirms his entitlement to the reduced tax rate in
accordance with the Treaty (or to the exemption) due to these payments; or
 

 
[b]
In the event that such payments were made outside of the United States to a
foreign account (generally, an account held by the Israeli Holder in an office
or in a bank branch or in another financial institution anywhere outside of the
United States), the Israeli Holder may present either a W-8BEN form or other
documented evidence which establishes the Israeli Holder's entitlement to a
reduced tax rate according to the Treaty in accordance with the U.S. Treasury
Regulations.
 
   
In the case that the ordinary shares are held through a financial institution,
the Israeli Holder is to present the aforementioned documents (or another
document accepted in accordance with the law in the United States) to the
aforesaid financial institution so he can demand benefits in accordance with the
Treaty, and the financial institution is to present suitable certificates with
respect to the payments to the Company or to a body through which it trades
shares.

   
 
The holders of the Series A Bonds who shall purchase Series A Bonds listed
pursuant to this Prospectus will be required, as a condition to the purchase of
the Series A Bonds, to fill out, at the TASE member through which they purchased
the Series A Bonds, a W-8BEN IRS form.
 
For the avoidance of doubt, it is hereby clarified that a holder of Series A
Bonds who shall not fill out a W-8BEN IRS form as aforesaid will be deemed as a
U.S. holder for withholding tax purposes in the United States.
 
 
2.4
Capital Gains from the Sale and/or Other Transfer of the Offered Securities
   
 
As a rule, an Israeli Holder is not subject to Federal Income Tax in the United
States due to profits from the sale and/or other transfer of the Offered
Securities (including an ordinary shares component or a Warrants component or
both), unless:
 

 
[a]
The aforesaid profit is associated with a business or trade of the Israeli
Holder in the United States, provided that if the Israeli Holder is an Israeli
Resident for purposes of the Treaty, the profit is associated with a Permanent
Establishment (as defined in the Treaty) of the Israeli Holder in the United
States (in which case special provisions shall apply, as specified below).

-48-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
[b]
The Israeli Holder is an individual, who holds the Offered Securities as a
capital asset, situated in the United States for 183 days or more in the tax
year in which the sale took place and other certain additional conditions are
fulfilled; or
 

 
[c]
The Company is or was a U.S. real estate holding company for Federal Income Tax
purposes at any time during a period of five years ending on the sale date,
unless certain exceptions apply.

   
 
The Company is not, was not in the past, and does not foresee that it shall
become a U.S. real estate holding company in the future for the purposes of
Federal Income Tax in the United States.
 
On the taxation of capital gains that are effectively associated with the United
States, see "Interest, Dividends and Capital Gains that are Associated with a
Business or Trade in the United States" above. On capital gains with respect to
an individual who is situated in the United States 183 days or more in the tax
year, such individual will, as a rule, be liable for 30% U.S. Federal Income Tax
on his profits from a U.S. source which exceed his losses from a U.S. a source
for that year.
 
 
2.5
Backup Withholding and Report Duties
 

 
2.5.1
Certain payments of interest, dividends and consideration due to the sale of
securities are to be reported to the United States tax authorities. In the case
that the recipient of the aforesaid payments (who does not benefit from a
special exemption) does not confirm his identification number for tax purposes
in the required form (for example, a W-8BEN tax form) or other conditions apply,
the payment maker must perform backup withholding (today at a rate of 28%) of
these payments. However, backup withholding does not apply to payments with
respect to the bonds to an Israeli Holder if the relevant declarations described
above shall have been duly delivered by the Israeli Holder, provided that the
payer has no actual knowledge or reason to know that the Israeli Holder is a
United States resident.
 
   
Payments of interest on the Bonds and dividends on ordinary shares that are paid
to an Israeli Holder, as a rule are not subject to backup withholding, as well
as payments of the consideration due to the sale of the Offered Securities that
are paid to an Israeli Holder through a broker are not subject to report duties
and to backup withholding, provided that the Israeli Holder confirms his foreign
status for tax purposes (non-U.S.) (certain means for the proof of a foreign
status are described in the Section "Documentation Requirements for the purpose
of Reduced Tax Deduction or an Exemption from Tax Deduction" above). Once a
year, the Company is required to report to the United States tax authorities on
any and all interest or dividends that are paid to any non-U.S. holder and on
the withholding tax deducted in respect thereof. According to the Treaty, copies
of reports as aforesaid may be placed at the disposal of the Israeli tax
authorities.
 
The Company undertakes to act in accordance with the TASE clearinghouse's
by-laws as shall be amended from time to time, provided they shall not
contradict any other law that applies to the Company.
 

The general description above constitutes no substitute for individual
consultation by experts, in consideration of the unique circumstances of each
investor. It is recommended to any one wishing to buy securities according to
this Prospectus, to seek professional advice in order to clarify the tax
consequences which will apply to him, in consideration of his unique
circumstances.



 
-49-

--------------------------------------------------------------------------------

[Free Translation from Hebrew]
 
 